Exhibit 10.1

 

Deal CUSIP:    #42025RAA1 Revolving Loan CUSIP:    #42025RAB9 Term Loan CUSIP:
   #42025RAC7

 

 

 

CREDIT AGREEMENT

DATED AS OF DECEMBER 23, 2015

AMONG

HAWKINS, INC., as the Borrower,

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and an

LC Issuer,

U.S. BANK NATIONAL ASSOCIATION,

as Sole Lead Arranger and Sole Book Runner

and CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   1

ARTICLE II. THE CREDITS

   27

2.1.

 

Commitment

   27

2.2.

 

Ratable Loans; Types of Advances

   28

2.3.

 

Commitment Fee

   28

2.4.

 

Minimum Amount of Each Advance

   29

2.5.

 

Reductions in Aggregate Revolving Commitment; Optional Principal Payments

   29

2.6.

 

Method of Selecting Types and Interest Periods for New Advances

   30

2.7.

 

Conversion and Continuation of Outstanding Advances

   30

2.8.

 

Interest Rates

   31

2.9.

 

Rates Applicable After Event of Default

   31

2.10.

 

Method of Payment

   32

2.11.

 

Evidence of Indebtedness

   32

2.12.

 

Telephonic Notices

   33

2.13.

 

Interest Payment Dates; Interest and Fee Basis

   33

2.14.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

   34

2.15.

 

Lending Installations

   34

2.16.

 

Non-Receipt of Funds by the Administrative Agent

   34

2.17.

 

Facility LCs

   34

2.18.

 

Replacement of Lender

   40

2.19.

 

Limitation of Interest

   41

2.20.

 

Defaulting Lenders

   42

2.21.

 

Swing Line Loans

   44

ARTICLE III. YIELD PROTECTION; TAXES

   46

3.1.

 

Yield Protection

   46

3.2.

 

Changes in Capital Adequacy Regulations

   47

3.3.

 

Availability of Types of Advances; Adequacy of Interest Rate

   48

3.4.

 

Funding Indemnification

   48

3.5.

 

Taxes

   49

3.6.

 

Lender Statements; Survival of Indemnity

   53

ARTICLE IV. CONDITIONS PRECEDENT

   54

4.1.

 

Initial Credit Extension

   54

4.2.

 

Each Credit Extension Following the Initial Credit Extensions

   58

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   59

5.1.

 

Existence and Standing

   59

5.2.

 

Authorization and Validity

   59

5.3.

 

No Conflict; Government Consent

   59

5.4.

 

Financial Statements

   60

5.5.

 

Material Adverse Change

   60

5.6.

 

Taxes

   60

 

i



--------------------------------------------------------------------------------

5.7.

 

Litigation and Contingent Obligations

   61

5.8.

 

Subsidiaries

   61

5.9.

 

ERISA

   61

5.10.

 

Accuracy of Information

   61

5.11.

 

Regulation U

   61

5.12.

 

Material Agreements

   61

5.13.

 

Compliance With Laws

   62

5.14.

 

Ownership of Properties; Perfection of Liens

   62

5.15.

 

Plan Assets; Prohibited Transactions

   62

5.16.

 

Environmental Matters

   62

5.17.

 

Investment Company Act

   63

5.18.

 

Insurance

   63

5.19.

 

Real Property

   63

5.20.

 

Solvency

   63

5.21.

 

Intellectual Property

   64

5.22.

 

Labor Matters

   64

5.23.

 

No Default

   64

5.24.

 

Burdensome Restrictions

   64

5.25.

 

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

   64

5.26.

 

Foreign Assets Control Regulations and Anti-Money Laundering

   64

5.27.

 

Subordinated Indebtedness

   65

ARTICLE VI. COVENANTS

   65

6.1.

 

Financial Reporting

   65

6.2.

 

Use of Proceeds

   66

6.3.

 

Notice of Event of Default; ERISA Matters

   67

6.4.

 

Conduct of Business

   68

6.5.

 

Formation of Subsidiaries

   68

6.6.

 

Taxes

   68

6.7.

 

Insurance

   69

6.8.

 

Compliance with Laws

   69

6.9.

 

Maintenance of Properties

   69

6.10.

 

Inspection

   69

6.11.

 

Books and Records

   70

6.12.

 

Compliance with Material Contracts

   70

6.13.

 

ERISA

   70

6.14.

 

Environmental Matters; Reporting

   70

6.15.

 

Reaffirmation of Guaranties

   70

6.16.

 

Further Assurances; Cash Management; Good Standing; Landlord Waivers Control
Agreements; Restructuring

   71

6.17.

 

Indebtedness

   73

6.18.

 

Merger

   74

6.19.

 

Sale of Assets

   74

6.20.

 

Investments

   75

6.21.

 

Acquisitions

   75

6.22.

 

Liens

   76

6.23.

 

Transactions with Affiliates

   77

 

ii



--------------------------------------------------------------------------------

6.24.

 

Subordinated Indebtedness

   77

6.25.

 

ERISA Plans

   77

6.26.

 

Change in Nature of Business

   78

6.27.

 

Subsidiaries

   78

6.28.

 

Negative Pledges; Subsidiary Restrictions

   78

6.29.

 

Restricted Payments

   78

6.30.

 

Accounting Changes; Organizational Documents

   78

6.31.

 

Financial Covenants

   79

6.32.

 

Sale and Leaseback Transactions

   79

6.33.

 

Intentionally Omitted

   79

6.34.

 

Loan Proceeds

   79

6.35.

 

Keepwell

   79

6.36.

 

PATRIOT Act Compliance

   80

ARTICLE VII. DEFAULTS

   80

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   83

8.1.

 

Acceleration; Remedies

   83

8.2.

 

Application of Funds

   84

8.3.

 

Amendments

   85

8.4.

 

Preservation of Rights

   86

ARTICLE IX. GENERAL PROVISIONS

   86

9.1.

 

Survival of Representations

   86

9.2.

 

Governmental Regulation

   86

9.3.

 

Headings

   86

9.4.

 

Entire Agreement

   86

9.5.

 

Several Obligations; Benefits of this Agreement

   87

9.6.

 

Expenses; Indemnification

   87

9.7.

 

Numbers of Documents

   88

9.8.

 

Accounting

   88

9.9.

 

Severability of Provisions

   88

9.10.

 

Nonliability of Lenders

   89

9.11.

 

Confidentiality

   89

9.12.

 

Nonreliance

   89

9.13.

 

Disclosure

   90

9.14.

 

PATRIOT ACT NOTIFICATION

   90

ARTICLE X. THE ADMINISTRATIVE AGENT

   90

10.1.

 

Appointment; Nature of Relationship

   90

10.2.

 

Powers

   90

10.3.

 

General Immunity

   90

10.4.

 

No Responsibility for Loans, Recitals, etc.

   91

10.5.

 

Action on Instructions of Lenders

   91

10.6.

 

Employment of Administrative Agents and Counsel

   91

10.7.

 

Reliance on Documents; Counsel

   91

10.8.

 

Administrative Agent’s Reimbursement and Indemnification

   92

10.9.

 

Notice of Event of Default

   92

10.10.

 

Rights as a Lender

   92

 

iii



--------------------------------------------------------------------------------

10.11.

 

Lender Credit Decision, Legal Representation

   93

10.12.

 

Successor Administrative Agent

   93

10.13.

 

Administrative Agent and Arranger Fees

   94

10.14.

 

Delegation to Affiliates

   94

10.15.

 

Execution of Collateral Documents

   94

10.16.

 

Collateral and Guarantor Releases

   94

ARTICLE XI. SETOFF; RATABLE PAYMENTS

   95

11.1.

 

Setoff

   95

11.2.

 

Ratable Payments

   95

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   95

12.1.

 

Successors and Assigns

   95

12.2.

 

Participations

   96

12.3.

 

Assignments

   97

12.4.

 

Dissemination of Information

   99

12.5.

 

Tax Treatment

   99

ARTICLE XIII. NOTICES

   99

13.1.

 

Notices; Effectiveness; Electronic Communication

   99

ARTICLE XIV. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
ELECTRONIC RECORDS

   100

14.1.

 

Counterparts; Effectiveness

   100

14.2.

 

Electronic Execution of Assignments

   100

14.3.

 

Electronic Records

   101

ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   101

15.1.

 

CHOICE OF LAW

   101

15.2.

 

CONSENT TO JURISDICTION

   101

15.3.

 

WAIVER OF JURY TRIAL

   102

 

iv



--------------------------------------------------------------------------------

PRICING SCHEDULE

EXHIBIT A – Form of Compliance Certificate

EXHIBIT B – Form of Assignment and Assumption Agreement

EXHIBIT C – Form of Borrowing Notice

EXHIBIT D – Form of Revolving Note

EXHIBIT E – Form of Term Note

EXHIBIT F – Form of Swing Line Note

SCHEDULE 1 – Commitments

SCHEDULE 2 – Fiscal Quarters and Fiscal Years

SCHEDULE 1(a) – EBITDA and EBITDAR

SCHEDULE 5.7 – Litigation

SCHEDULE 5.8 – Subsidiaries

SCHEDULE 5.14 – Ownership of Properties

SCHEDULE 5.16 – Environmental Matters

SCHEDULE 5.19 – Real Property

SCHEDULE 5.22 – Labor Matters

SCHEDULE 6.17 - Indebtedness

SCHEDULE 6.20 - Investments

SCHEDULE 6.22 - Liens

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (the “Agreement”), dated as of December 23, 2015, is among
Hawkins, Inc., a Minnesota corporation (the “Borrower”), the Lenders and U.S.
Bank National Association, a national banking association, as an LC Issuer,
Swing Line Lender and Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going-concern business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation that have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Acquisition (SPH)” means the consummation on the Closing Date of the purchase
by and transfer of 100% of the Equity Interests in the Target (SPH) to the
Borrower described in the Acquisition Agreement (SPH) and each of the other
Acquisition Documents (SPH).

“Acquisition Agreement (SPH)” means the Stock Purchase Agreement dated as of
November 23, 2015 by and among the Borrower, the Target (SPH), the Sellers (SPH)
and ICV Manager, LLC, a Delaware limited liability company.

“Acquisition Documents” is defined in Section 6.3.

“Acquisition Documents (SPH)” means the Acquisition Agreement (SPH) and each
other material agreement effecting the Acquisition (SPH), including, without
limitation, any escrow agreement, voting rights agreement, management agreement,
non-competition agreement, consulting agreement, employment agreement, or bonus
agreement for any officer or other senior management employee and other similar
agreements.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.



--------------------------------------------------------------------------------

“Advance” means a borrowing hereunder (i) made by some or all of the Lenders on
the same Borrowing Date or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.

“Affected Lender” is defined in Section 2.18.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise. Without limiting the generality of the
foregoing, each of the following shall be deemed an Affiliate of the Borrower
and each Guarantor for purposes of this Agreement: (a) all of such Person’s
officers, directors, Subsidiaries, joint venturers, and partners, and (b) each
of the other Guarantors and Borrower. Neither the Administrative Agent nor any
Lender shall be deemed an Affiliate of the Borrower or any Guarantor or their
Subsidiaries.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
Closing Date and immediately prior to the funding of the Term Loan, the
Aggregate Commitment is $165,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof. As of the Closing Date, the Aggregate Revolving
Commitment is $65,000,000.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposure of all of the Lenders.

“Aggregate Term Loan Commitment” means, at any time, the aggregate of the Term
Loan Commitments of all of the Lenders. As of the Closing Date, the Aggregate
Term Loan Commitment is $100,000,000.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurocurrency Rate

 

2



--------------------------------------------------------------------------------

(without giving effect to the Applicable Margin) for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for Dollars plus 1.0%, provided that, for the avoidance of doubt,
the Eurocurrency Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Revolving Commitment at
such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum that is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Sole Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, president, the chief operating officer, the treasurer, the
secretary, the controller or the assistant controller of the Borrower or a
Subsidiary, as applicable, in each case, acting singly.

“Available Aggregate Revolving Commitment” means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Revolving Credit
Exposure at such time.

“Base Rate” means, for any day, a rate of interest per annum equal to (i) the
Alternate Base Rate for such day and (ii) the Applicable Margin, in each case
changing when and as the Alternative Base Rate Changes.

“Base Rate Advance” means an Advance that, except as otherwise provided in
Section 2.9, bears interest at the Base Rate, in each case as the Base Rate
changes from time to time.

“Base Rate Loan” means a Loan that, except as otherwise provided in Section 2.9,
bears interest at the Base Rate.

 

3



--------------------------------------------------------------------------------

“Borrower” is defined in the opening paragraph hereof.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder; provided, that the only Borrowing Date in respect of Term
Loans shall be the Closing Date.

“Borrowing Notice” is defined in Section 2.6.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Minneapolis, Minnesota for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

“Capital Expenditures” means, for any period, all expenditures for property,
plant or equipment that, in accordance with GAAP, would be required to be
capitalized and shown on the consolidated balance sheet of the Borrower and its
Subsidiaries, excluding expenditures in respect of Capitalized Leases, and
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored, (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced or
(c) with proceeds reinvested on dispositions of assets allowed under this
Agreement.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuer or the
Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable LC Issuer agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and each applicable
LC Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investments” means, at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not

 

4



--------------------------------------------------------------------------------

more than one year from the date of issue, or corporate demand notes, in each
case (unless issued by a Lender or its holding company) rated at least A-l by
S&P or P-l by Moody’s, (c) any certificate of deposit, time deposit or banker’s
acceptance, maturing not more than one year after such time, or any overnight
Federal funds transaction that is issued or sold by any Lender or its holding
company (or by a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000), (d) money market accounts or mutual funds that
invest exclusively in assets satisfying the foregoing requirements and (e) other
short term liquid investments approved in writing by the Administrative Agent.

“Cash Management Services” means any banking services provided to the Borrower
and the Subsidiaries by one or more of the Lenders or any of their Affiliates
(other than pursuant to this Agreement), including without limitation (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) stored value cards, (f) automated clearing house or wire transfer services
or (g) treasury management, including controlled disbursement, consolidated
account, lockbox, overdraft, return items, sweep and interstate depository
network services.

“Cash Management Services Agreement” means any agreement entered into by the
Borrower and the Subsidiaries in connection with Cash Management Services.

“Change” is defined in Section 3.2(a).

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the U.S. Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of voting stock of the Borrower
on a fully diluted basis.

“Closing Date” means December 23, 2015.

“Closing Date Funds Flow” is defined in Section 4.1.1(p).

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all Property pledged, assigned, mortgaged, or otherwise
conveyed to the Administrative Agent pursuant to a Collateral Document as
security for the Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Negative
Pledge Agreement, any Control Agreements, any confirmatory grants of security
interest in intellectual property, and any other pledge agreement, security
agreement, mortgage, deed of trust, or other similar instrument or document, in
each case that secures the Obligations, each as amended, restated, supplemented
or otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

 

5



--------------------------------------------------------------------------------

“Commitment” means, for each Lender, such Lender’s Revolving Commitment and Term
Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Net Income” means, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the aggregate of all
amounts that, in accordance with GAAP, would be included as net income (or net
loss) of the Borrower and the Subsidiaries on a consolidated basis for such
period, excluding any gains and/or losses from dispositions of any assets
allowed under this Agreement and any gains and/or losses from discontinued
operations.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of or otherwise becomes or
is contingently liable upon the obligation or liability of any other Person,
agrees to maintain the net worth, working capital or other financial condition
of any other Person or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Control Agreement” means a control agreement for deposit accounts, sweep
accounts, securities accounts or other investment accounts, granting the
Administrative Agent control over such accounts in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower and the
Subsidiaries, are treated as a single employer under § 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.7.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

6



--------------------------------------------------------------------------------

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event that but for the lapse of time or the giving of notice,
or both, would constitute an Event of Default.

“Defaulting Lender” means, any time there is more than one Lender and subject to
Section 2.20(b), any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any LC Issuer, the Swing Line Lender, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Facility LCs or Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or

 

7



--------------------------------------------------------------------------------

agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Borrower, the LC Issuers, the Swing Line Lender and each Lender.

“Dollar” and “$” mean the lawful currency of the United States of America.

“Domestic Holdco Subsidiary” means any Domestic Subsidiary substantially all of
the assets of which consist of stock or debt issued by a Foreign Subsidiary or
another Domestic Subsidiary satisfying the requirements of a Domestic Holdco
Subsidiary.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, each of the
following, without duplication, for such period: (a) Interest Expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) documented transaction expenses and other related fees and expenses actually
paid or expensed during such period attributable to the Acquisition (SPH) in an
amount not to exceed $3,000,000, (f) documented transaction expenses actually
paid or expensed and reasonably acceptable to the Administrative Agent related
to other Permitted Acquisitions (in all such cases whether or not consummated),
in an amount not to exceed $1,000,000 in any Fiscal Year, (g) documented
transaction expenses and fees actually paid and reasonably acceptable to the
Administrative Agent related to this Agreement, the other Loan Documents and any
amendments thereto, (h) other noncash charges required by GAAP (including,
without limitation, any stock compensation expenses and impairment expense),
(i) any non-recurring extraordinary losses, (j) stock compensation expenses and
bonuses (whether or not noncash charges) related to the Acquisition (SPH);
provided, that such bonuses shall not exceed $2,000,000 in the aggregate,
(k) reasonable non-recurring severance and recruiting costs following the
Closing Date related to the Acquisition (SPH) not to exceed $500,000 in the
aggregate over the term of this Agreement, and (l) other non-recurring losses
reasonably acceptable to the Administrative Agent and the Initial Lenders, and
minus any non-recurring extraordinary gains. In addition, the calculation of
EBITDA for any period shall (x) include the adjusted EBITDA (such adjustments to
be reasonably satisfactory to the Administrative Agent) for any Person or
business unit that has been acquired by the Borrower for any portion of such
period being tested, as applicable, in each case prior to the date of
acquisition, and (y) exclude the adjusted EBITDA (such adjustments to be
reasonably satisfactory to the Administrative Agent) for any Person or business
unit that the Borrower has disposed of, for the portion of such period being
tested, as applicable, in each case prior to the date of disposition.
Notwithstanding the foregoing, EBITDA shall be the amounts set forth on
Schedule 1(a) for each Fiscal Quarter identified on Schedule 1(a) and EBITDA for
the Fiscal Quarter ending December 27, 2015 shall be calculated similarly by
adjusting EBITDA of the Borrower and its Subsidiaries to include the EBITDA of
the Target (SPH) and its Subsidiaries prior to the Closing Date in a manner
reasonably acceptable to the Borrower and the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“EBITDAR” means, for any period of determination, EBITDA before reduction for
rent and operating lease expense, determined in accordance with GAAP.
Notwithstanding the foregoing, EBITDAR shall be the amounts set forth on
Schedule 1(a) for each Fiscal Quarter identified on Schedule 1(a) and EBITDAR
for the Fiscal Quarter ending December 27, 2015 shall be calculated similarly by
adjusting EBITDAR of the Borrower and its Subsidiaries to account for the
EBITDAR of the Target (SPH) and its Subsidiaries prior to the Closing Date in a
manner reasonably acceptable to the Borrower and the Administrative Agent.

“Eligible Assignee” means (a) a Lender or an Affiliate of a Lender; (b) an
Approved Fund; (c) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (d) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); or (e) the
central bank of any country that is a member of the OECD; provided, however,
that (x) neither the Borrower nor an Affiliate of the Borrower, (y) no natural
Person (or holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person) and (z) no Defaulting
Lender shall qualify as an Eligible Assignee.

“Environmental Claims” means all written claims by any governmental, regulatory
or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
Hazardous Substances or injury to the environment related to any such release,
provided, in each case, such claims are pending and unresolved.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, injunctions, permits and licenses relating to (a) the protection of the
environment, (b) emissions, discharges or releases of Hazardous Substances into
surface water, ground water or land or (c) the use, treatment, storage,
disposal, transport or handling of Hazardous Substances.

“Equity Interests” means all shares, interests, participations or other
equivalents, however designated, of or in a corporation, a limited liability
company, a general partnership, a limited liability partnership, or a limited
partnership, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower and the Subsidiaries, is treated as a single
employer under § 414(b) or (c) of the Code or, solely for purposes of § 302 of
ERISA and § 412 of the Code, is treated as a single employer under § 414 of the
Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in § 412 of the Code
or § 302 of ERISA), whether or not waived; (c) the filing pursuant to § 412(d)
of the Code or § 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower
and the Subsidiaries or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower and the Subsidiaries or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower and the Subsidiaries or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of the Borrower and the
Subsidiaries or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower and the Subsidiaries or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, or
the Subsidiaries, or any ERISA Affiliate of any notice concerning the imposition
upon the Borrower and the Subsidiaries or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurocurrency Advance” means an Advance that, except as otherwise provided in
Section 2.9, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or any successor
organization or substitute page) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any substitute page)
for Dollars is not available to the Administrative Agent for any reason, the
applicable Eurocurrency Base Rate for the relevant Interest Period shall instead
be the applicable interest settlement rate for deposits in Dollars administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as reported by any other generally recognized
financial information service selected by the Administrative Agent as of
11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest

 

10



--------------------------------------------------------------------------------

Period shall instead be the rate reasonably determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.

“Eurocurrency Loan” means a Loan that, except as otherwise provided in
Section 2.9, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Payroll Accounts” means the deposit accounts of the Borrower and
Subsidiaries designated as “Excluded Payroll Accounts” on Schedule II of the
Security Agreement as updated from time to time and used solely for payroll,
payroll taxes and other employee wage and benefit payments to or for employees.

“Excluded Swap Obligation” means with respect to the Borrower or Guarantor, any
Swap Obligation if, and only to the extent that, all or a portion of the
guarantee of such Person of, or the grant by such Person of a security interest
to secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Person’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Person or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by overall gross income, net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes (or corresponding Tax imposed on the
Recipient under Sections 871 and 881 of the Code) imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a

 

11



--------------------------------------------------------------------------------

Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility LC” is defined in Section 2.17.1.

“Facility LC Application” is defined in Section 2.17.3.

“Facility Termination Date” means December 23, 2020, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Minneapolis time) on such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Financed Premiums” is defined in Section 6.17(h).

“Fiscal Quarter” means the fiscal quarters of the Borrower as set forth in
Schedule 2.

“Fiscal Year” means the fiscal years of the Borrower as set forth on Schedule 2.

 

12



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, for any period of determination, the ratio
of

(a) EBITDAR for the four Fiscal Quarters ending on the last day of the period
minus (i) Restricted Payments paid in cash, (ii) taxes paid in cash, and
(iii) Maintenance Capital Expenditures;

to

(b) the sum, without duplication, of Interest Expense paid in cash for such
period, plus rent and operating lease expenses, plus all required scheduled
principal payments with respect to Consolidated Indebtedness (including without
limitation all payments with respect to Capitalized Lease Obligations of the
Borrower and Subsidiaries), as such required payments may be reduced by the
application of voluntary prepayments made pursuant to Section 2.5.

in each case determined for said period on a consolidated basis in accordance
with GAAP. Notwithstanding the foregoing, (A) for purposes of determining the
Interest Expense component of the Fixed Charge Coverage Ratio set forth above
for each Fiscal Quarter period ending on or prior to January 1, 2017, Interest
Expense shall be the amount of Interest Expense paid in cash for such period
since the Closing Date multiplied by a fraction, the numerator of which is 365
and the denominator of which is the number of days in such period since the
Closing Date, (B) the scheduled principal payments with respect to the Term
Loans, pursuant to Section 2.1(d), for the four consecutive Fiscal Quarters
ending on any Fiscal Quarter period ending on or prior to January 1, 2017 shall
be deemed to be $5,000,000 and (C) for purposes of determining the rent and
operating lease expense component of the Fixed Charge Coverage Ratio set forth
above, the actual rent and operating expense for the Target (SPH) prior to the
Acquisition (SPH) shall be included.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Percentage of the
outstanding LC Obligations with respect to Facility LCs issued by such LC Issuer
other than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Revolving Percentage of outstanding Swing Line Loans
made by such Swing Line Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

13



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means all direct and indirect Material Domestic Subsidiaries of the
Borrower (other than a Domestic Holdco Subsidiary or Domestic Subsidiary owned
by a Foreign Subsidiary), and their respective successors and assigns.

“Guaranty” means, collectively, one or more guaranties of each Guarantor, in the
form or forms prescribed by the Administrative Agent, in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as amended or
modified and in effect from time to time.

“Hazardous Substances” means (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; and (ii) any chemicals,
materials, pollutant or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants” under any applicable Environmental
Law.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, Working Capital
Adjustments or earn-out payments in the aggregate amount not to exceed
$1,000,000 for such earn-out payments), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
that are evidenced by notes, acceptances or other instruments, (v) any capital
securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise, (vi) Capitalized Lease
Obligations, (vii) obligations

 

14



--------------------------------------------------------------------------------

of such Person as an account party with respect to standby and commercial
Letters of Credit, (viii) Contingent Obligations of such Person, (ix) Net Mark
to Market Exposure under Financial Contracts and (x) any other obligation for
borrowed money or other financial accommodation that in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Interest Expense” means, for any period of determination, the aggregate
consolidated amount, without duplication, of interest paid, accrued or scheduled
to be paid in respect of any Indebtedness of the Borrower and the Subsidiaries,
including (a) all but the principal component of payments in respect of
conditional sale contracts, Capitalized Leases and other title retention
agreements, (b) commissions, discounts and other fees and charges with respect
to Letters of Credit and bankers’ acceptance financings, (c) net costs under
Rate Management Transactions, in each case determined in accordance with GAAP
and (d) the amortization of debt issuance costs.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
that corresponds numerically to such date one, two, three, or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third, or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third,
or sixth succeeding month. If an Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Initial Lenders” means U.S. Bank and JP Morgan, each in its capacity as a
Lender but not including any successor Lender; provided, however, that if one of
such Lenders shall no longer be a Lender under this Agreement, then “Initial
Lenders” shall mean only such Lender that remains a Lender and if neither of
such Lenders is a Lender under this Agreement, then the term “Initial Lenders”
shall be deemed deleted in all places in this Agreement.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificates of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts (other than those arising
in connection with Rate Management Transactions) owned by such Person.

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“JP Morgan” means JP Morgan Chase Bank, N.A., a national banking association in
its individual capacity, and its successors.

“LC Fee” is defined in Section 2.17.4(b).

“LC Fronting Fee” is defined in Section 2.17.4(a).

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) or JP Morgan (or any subsidiary or affiliate of JP
Morgan designated by JP Morgan), each in its capacity as issuer of Facility LCs
hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.17.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective permitted successors and assigns. Unless
otherwise specified, the term “Lenders” includes U.S. Bank in its capacity as
Swing Line Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its administrative questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.15.

“Letter of Credit” means a letter of credit or similar instrument that is issued
upon the application of a Person, upon which a Person is an account party or for
which a Person is in any way liable.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, priority or other security
agreement or similar arrangement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, any note or notes executed by the Borrower
in connection with this Agreement and payable to a Lender, and any other
material agreement, now or in the future, executed by the Borrower and the
Subsidiaries for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.

 

16



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means an amount equal to 50% of the
Borrower’s depreciation for such period.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and the
Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Subsidiaries to perform its respective material obligations under the Loan
Documents to which it is a party, or (iii) any Substantial Portion of the
Collateral under the Collateral Documents or on the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent, the LC Issuers or the Lenders thereunder.

“Material Collateral Documents” is defined in Section 7.16.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent Fiscal Quarter of the Borrower, for the period of four
(4) consecutive Fiscal Quarters then ended, for which financial statements have
been delivered pursuant to Section 6.1, contributed greater than 5% of the
Borrower’s Consolidated EBITDA for such period or (ii) which had consolidated
assets greater than 5% of the Borrower’s total consolidated assets as of such
date; provided that, if at any time the aggregate amount contributed to the
Consolidated EBITDA by all Subsidiaries that are not Material Domestic
Subsidiaries exceeds 10% of the Borrower’s Consolidated EBITDA for any such
period, or the aggregate total consolidated assets of all Subsidiaries that are
not Material Domestic Subsidiaries exceeds 10% of the Borrower’s total
consolidated assets as of the end of any such Fiscal Quarter, the Borrower (or,
in the event the Borrower has failed to do so within ten (10) days, the
Administrative Agent) shall designate sufficient Subsidiaries as Material
Domestic Subsidiaries to eliminate such excess, and such designated Subsidiaries
shall for all purposes of this Agreement constitute Material Domestic
Subsidiaries.

“Material Indebtedness” means Indebtedness of the Borrower and the Subsidiaries
in an outstanding principal amount of $1,000,000 or more in the aggregate (or
the equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all LC Issuers with respect to Facility LCs
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the LC Issuers in their sole discretion.

“Modify” and “Modification” are defined in Section 2.17.1.

 

17



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan that is covered by Title IV of ERISA and that
is maintained pursuant to a collective bargaining agreement or any other
arrangement to which the Borrower or any member of the Controlled Group is a
party to which more than one employer is obligated to make contributions.

“Negative Pledge Agreement” means the Negative Pledge Agreement dated as of the
Closing Date, given by the Borrower and each Material Domestic Subsidiary in
favor of the Administrative Agent, as amended, restated, supplemented, or
otherwise modified from time to time.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” is defined in Section 2.11(d).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower and the
Subsidiaries that are party to the Loan Documents to the Lenders or to any
Lender, the Administrative Agent, the LC Issuers or any indemnified party
arising under the Loan Documents (including interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), any
Financial Contract between the Borrower or a Subsidiary and a Lender and
permitted under Section 6.17(e) (including any such Rate Management Obligations
owing to one or more Lenders or their Affiliates), and any Cash Management
Services Agreement between the Borrower or a Subsidiary and a Lender; provided
that the Obligations shall exclude all Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

18



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) such Lender’s Revolving Credit Exposure, plus (ii) the aggregate principal
Dollar amount of its Term Loan outstanding at such time.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Participant Register” is defined in Section 12.2.4.

“Participants” is defined in Section 12.2.1.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (i) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty in Section 5.11 shall be true both before and after giving effect to
such Acquisition, (ii) such Acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (iii) the business to be
acquired in such Acquisition is in substantially the same line of business as
the Borrower’s or any of the Subsidiaries or any business reasonably related
thereto, (iv) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained,
(v) none of the entities that are targets of or material aspects of such
Acquisition would qualify as a Foreign Subsidiary upon the consummation of such
Acquisition, (vi) the Borrower shall have furnished to the Administrative Agent
a certificate (A) demonstrating in reasonable detail (1) that the target of such
Acquisition has positive EBITDA, (2) pro forma compliance with the financial
covenants in Sections 6.31.1 and 6.31.2 for the period in which such Acquisition
is consummated, in each case calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of the such period
and (3) that the Borrower has pro forma liquidity of at least $20,000,000 after
giving effect to any such Acquisition and (B) certifying to each of the matters
described in

 

19



--------------------------------------------------------------------------------

clauses (i) through (v) above, and (vii) the aggregate amount of consideration
provided in connection with all such Acquisitions in any Fiscal Year shall not
exceed $20,000,000 after giving effect to all assumed Indebtedness, hold-backs,
all scheduled earn-outs during such year for which it is reasonably certain that
earn-out targets will be met, indemnity obligations and other similar
consideration provided by the acquirer (using the Borrower’s good faith
estimates of actual future payment obligations).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization or government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under § 412 of the Code as to
which the Borrower or any member of the Controlled Group may have any liability;
provided, however, that Plan shall not include a Multiemployer Plan.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Primary Cash Management Accounts” is defined in Section 6.16(b).

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, the “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender exists, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Pro Rata Shares shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.

“Prohibited Transaction” has the meanings given in § 4975 of the Code and § 406
of ERISA.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person. For the avoidance of doubt, “Property” of any Person
shall not include Equity Interests issued by such Person.

“Purchasers” is defined in Section 12.3.1.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Business Days before the first day of that period.

 

20



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or the
Subsidiaries that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) an LC
Issuer, as applicable.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stock applicable to member banks of the Federal Reserve System.

“Regulatory Change” is defined in Section 3.1.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.17 to reimburse an LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reportable Event” means a reportable event as defined in § 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC has, as of the Closing Date, by
regulation waived the requirement of § 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event, provided, however, that a
failure to meet the minimum funding standard of § 412 of the Code and of § 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either § 4043(a) of ERISA or
§ 412(d) of the Code.

 

21



--------------------------------------------------------------------------------

“Reports” is defined in Section 9.6(a).

“Required Lenders” means at least two Lenders (to the extent there are two or
more Lenders and excluding any Defaulting Lender) in the aggregate having
greater than 66 2/3% of the sum of (a) the Aggregate Revolving Commitment (or,
if the Aggregate Revolving Commitment has been terminated, Lenders in the
aggregate holding greater than 66 2/3% of the Aggregate Revolving Credit
Exposure) plus (b) the aggregate outstanding principal amount of the Term Loans.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) that is imposed under Regulation D on Eurocurrency liabilities.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in the
Borrower and the Subsidiaries, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower and the Subsidiaries or any option,
warrant or other right to acquire any such Equity Interest, (b) any amount paid
on account of any Indebtedness, promissory notes, or other liabilities or
obligations owed by the Borrower and the Subsidiaries to any holder of Equity
Interests in such Person other than the Lenders, but excluding (i) compensation
to officers, employees and directors in the ordinary course of business
(including any Equity Interests of the Borrower or Subsidiary issued pursuant to
an equity incentive compensation plan adopted by the board of managers of the
Borrower or Subsidiary), (ii) Subordinated Indebtedness paid in accordance with
and subject to the terms of any applicable subordination agreement, or
(iii) intercompany Indebtedness owed to the Borrower or a Guarantor or (c) any
amount voluntarily prepaid directly or indirectly on account of any Subordinated
Indebtedness to the extent not in violation of the terms of the applicable
subordination agreement.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans to the Borrower, and participate in Facility LCs issued
upon the application of the Borrower, in an aggregate amount not exceeding the
amount set forth on Schedule 1 as its Revolving Commitment, as it may be
modified as a result of any assignment that has become effective pursuant to
Section 12.3 or as otherwise modified from time to time pursuant to the terms
hereof.

“Revolving Commitment Fees” shall have the meaning set forth in Section 2.3.

“Revolving Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Revolving Percentage of the
aggregate principal amount of Swing Line Loans outstanding at such time, plus
(iii) an amount equal to its Revolving Percentage of the LC Obligations at such
time.

 

22



--------------------------------------------------------------------------------

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its Revolving Commitment set forth in Section 2.1 (or any conversion
or continuation thereof).

“Revolving Percentage” means, with respect to a Lender, the percentage obtained
by dividing such Lender’s Revolving Commitment by the Aggregate Revolving
Commitment, provided, however, if all of the Revolving Commitments are
terminated pursuant to the terms of this Agreement, the “Revolving Percentage”
means the percentage obtained by dividing (a) such Lender’s Revolving Credit
Exposure at such time by (b) the Aggregate Revolving Credit Exposure at such
time; and provided, further, that when a Defaulting Lender exists, “Revolving
Percentage” shall mean the percentage of the Aggregate Revolving Commitment
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Revolving Percentage shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date between the Borrower and each Material Domestic Subsidiary and the
Administrative Agent, as amended, restated, supplemented, or otherwise modified
from time to time.

 

23



--------------------------------------------------------------------------------

“Sellers (SPH)” means the “Stockholders” as defined in the Acquisition Agreement
(SPH).

“Specified Acquisition Agreement Representations” means the representations and
warranties with respect to the Target (SPH) made by the Sellers (SPH) in the
Acquisition Agreement (SPH) as are material to the interests of the Lenders, but
only to the extent the Borrower or its Affiliates have the right to terminate
such Person’s obligations under the Acquisition Agreement (SPH) or decline to
consummate the Acquisition (SPH) as a result of a breach of such representations
and warranties (as determined without giving effect to any waiver, amendment,
consent or other modification thereto).

“Stated Rate” is defined in Section 2.19.

“Stauber Restructuring” means a series of transactions approved by the
Administrative Agent in its reasonable discretion pursuant to which (i) the
separate corporate existence of Stauber Holdings, Inc. and Pharmline Holdings,
Inc. will cease (which action may include the merger of such entities into the
Target (SPH)), (ii) the separate limited liability company existence of Stauber
Performance Ingredients, LLC will cease (which action may include the merger of
such entity into Stauber Performance Ingredients, Inc.), (iii) the Target (SPH)
and certain of its Subsidiaries will change their legal name and jurisdictions
of organization, and (iv) certain changes will be made to the outstanding Equity
Interests for the Target (SPH) and certain of its Subsidiaries, with all such
changes to be consummated within thirty Business Days after the Closing Date;
provided, however, that (a) any such entity may be merged only into the Borrower
or a Guarantor, (b) all assets of the Borrower and its Subsidiaries following
such transactions must be held by the Borrower or its Subsidiaries, and (c) the
Borrower shall (and shall causes its Subsidiaries to) comply with
Section 6.16(f).

“Subordinated Indebtedness” means any Indebtedness the payment of which is
subordinated to payment of the Obligations to the written satisfaction of the
Required Lenders, in their sole discretion, and none of the principal of which
is payable until at least six months after the Facility Termination Date.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that represents more than 10% of the consolidated
assets of the Borrower and the Subsidiaries as would be shown in the
consolidated financial statements

 

24



--------------------------------------------------------------------------------

of the Borrower and the Subsidiaries as at the beginning of the twelve-month
period ending with the month in which such determination is made (or if
financial statements have not been delivered hereunder for the month that begins
the twelve-month period, then the financial statements delivered hereunder for
the quarter ending immediately prior to that month).

“Swap Counterparty” means, with respect to any swap with a Lender or an
Affiliate of a Lender, any person or entity that is or becomes a party to such
swap.

“Swap Obligation” means, with respect to the Borrower or Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act between any Lender or Affiliate of a Lender and one or more Swap
Counterparties.

“Swing Line Borrowing Notice” is defined in Section 2.21(b).

“Swing Line Lender” means U.S. Bank or any other Lender that succeeds to U.S.
Bank’s rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.21.

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the Closing Date, is $8,000,000.

“Target (SPH)” means SPH Holdings, Inc., a Delaware corporation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
its Term Loan Commitment set forth in Section 2.1 (or any conversion or
continuation thereof).

“Term Loan Commitment” means, for each Lender, the obligation of such Lender to
make a Term Loan to the Borrower on the Closing Date in an aggregate amount not
exceeding the amount set forth on Schedule 1 as its Term Loan Commitment.

“Total Cash Flow Leverage Ratio” means, for any period of determination, the
ratio of (a) Total Funded Debt (net of domestic cash on hand in excess of
$10,000,000 and to the extent such cash does not exceed an additional
$25,000,000) to (b) EBITDA.

“Total Funded Debt” means, as of any date of determination, without duplication,
the sum of (a) outstanding borrowings under this Agreement, plus (b) the undrawn
face

 

25



--------------------------------------------------------------------------------

amount of issued and outstanding Facility LCs and all other LC Obligations, in
each case that are outstanding on such date (less any amounts deposited by the
Borrower to cash collateralize such LC Obligations), plus, (c) the aggregate
outstanding principal balance of all other interest-bearing Consolidated
Indebtedness including Capitalized Leases and Subordinated Indebtedness, plus
(d) Contingent Obligations covering any of the indebtedness listed in
clauses (a), (b) or (c) of this definition (without duplication). Clause (a) of
this definition shall be calculated (i) after giving effect to any amortization
payments made on such date of determination and (ii) with respect to the
Revolving Loans, based on the outstanding Aggregate Revolving Credit Exposure
with respect to such Loans for such quarter, as determined on the last Business
Day of the applicable Fiscal Quarter.

“Total Revolving Outstandings” means, as of any date of determination, the sum
of (a) the aggregate unpaid principal balance of Revolving Loans outstanding on
such date, (b) the aggregate maximum amount available to be drawn under Letters
of Credit outstanding on such date, (c) the aggregate unpaid balance of all
outstanding Swing Line Loans on such date, and (d) the aggregate amount of
Unpaid Drawings on such date.

“Transaction Documents” means the Acquisition Documents (SPH) and the Loan
Documents.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“U.S. Bank Fee Letter” means that certain fee letter dated November 20, 2015 and
any fee letters dated as of the Closing Date between U.S. Bank and the Borrower
with respect to fees payable in connection with this Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.5(g).

“Unpaid Drawings” is defined in Section 2.17.6.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests are at the time owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization of which 100% of the beneficial
ownership interests are at the time so owned or controlled.

 

26



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower or any Guarantor and the Administrative
Agent.

“Working Capital Adjustments” means payments required to be made by the Borrower
to the Sellers (SPH) or their representatives under Section 2.5 of the
Acquisition Agreement (SPH) in connection with post-closing adjustments to
working capital and other customary working capital adjustments required to be
paid by the Borrower or its Subsidiaries in connection with a Permitted
Acquisition.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless the context requires otherwise, any
definition of or reference to any agreement, instrument, or other document
refers to such agreement, instrument, or other document as amended, restated,
supplemented, or otherwise modified from time to time (subject to any
restrictions herein on such modifications), and any definition of or reference
to any statute, rule, or regulation refers to such statute, rule, or regulation
as amended, supplemented, or otherwise modified and in effect from time to time,
including any successor thereto.

ARTICLE II.

THE CREDITS

2.1. Commitment.

(a) Revolving Credit. Subject to the terms and conditions hereof, each Lender
severally agrees to make available a revolving credit facility available as
Revolving Loans to the Borrower on the Closing Date on a revolving basis and
participate in Facility LCs issued upon the request of the Borrower, at any time
and from time to time during the period from the Closing Date to the Facility
Termination Date, during which period the Borrower may borrow, repay and
reborrow in accordance with the provisions hereof, provided that, after giving
effect to the making of each Revolving Loan and the issuance of each Facility
LC, (i) such Credit Extension would not cause the Aggregate Revolving Credit
Exposure to exceed the Aggregate Revolving Commitment, and (ii) the Dollar
amount of such Lender’s Revolving Credit Exposure shall not exceed its Revolving
Commitment. The Revolving Commitments shall expire on the Facility Termination
Date. The LC Issuers shall issue Facility LCs on the terms and conditions set
forth in Section 2.17. The Revolving Loans and any portion of the balance
thereof may be made, obtained, and maintained at the election of the Borrower,
but subject to the limitations hereof, as Base Rate Advances or Eurocurrency
Advances as the Borrower elects in its notice of borrowing, continuation, or
conversion.

(b) Term Loans. On the Closing Date, each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make a Term Loan to the Borrower
in Dollars in the amount of such Lender’s Term Loan Commitment. Each Lender’s
Term Loan shall be available to the Borrower on the Closing Date and, once
repaid, may not be reborrowed. The Term Loans and any portion of the balance
thereof may be made, obtained, and maintained at the election of the Borrower,
but subject to the limitations hereof, as Base Rate Advances or Eurocurrency
Advances as the Borrower elects in its notice of borrowing, continuation or
conversion.

 

27



--------------------------------------------------------------------------------

(c) Aggregate Commitment. If at any time the Dollar amount of the Aggregate
Revolving Credit Exposure exceeds the then current Aggregate Revolving
Commitment, the Borrower shall promptly, and in any event within one Business
Day, make a payment on Revolving Loans, Swing Line Loans, or Reimbursement
Obligations sufficient to eliminate such excess. Any such payments shall be
applied to the Revolving Loans first against Base Rate Advances and then to
Eurocurrency Advances in order starting with the Eurocurrency Advances having
the shortest time to the end of the applicable Interest Period. If, after
payment of all outstanding Revolving Loans, the Aggregate Revolving Credit
Exposure still exceeds the Aggregate Revolving Commitment, the remaining amount
paid by the Borrower shall be Cash Collateral.

(d) Term Loans. The Borrower shall make quarterly principal payments for
application to the Term Loans on the last Business Day of each Fiscal Quarter
ending, commencing on April 1, 2016, in the amount of (i) $1,250,000 on the last
Business Day of each Fiscal Quarter beginning with the Fiscal Quarter ending
April 3, 2016 through the Fiscal Quarter ending on January 1, 2017,
(ii) $1,875,000 on the last Business Day of each Fiscal Quarter beginning with
the first Fiscal Quarter ending in calendar year 2017 through the last Fiscal
Quarter ending in calendar year 2017, (iii) $2,500,000 on the last Business Day
of each Fiscal Quarter beginning with the first Fiscal Quarter ending in
calendar year 2018 through the Fiscal Quarter ending on September 27, 2020, with
all remaining outstanding Term Loans to be paid in full on the Facility
Termination Date. If the aggregate principal amount outstanding under the Term
Loan as of the date any principal payment is due is less than the amount
specified above, the principal amount payable on such date shall be such amount
outstanding.

(e) Revolving Loan Repayment; Facility Termination Date. The Aggregate
Outstanding Credit Exposure and all other unpaid Obligations (other than
inchoate indemnity obligations and LC Obligations, Rate Management Obligations
or obligations related to Cash Management Services Agreements for which any
exposure is either cash collateralized or otherwise addressed to the reasonable
satisfaction of the Administrative Agent and the Initial Lenders) shall be paid
in full by the Borrower on the Facility Termination Date.

2.2. Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of (a) Revolving Loans made from the several
Lenders ratably according to their Revolving Percentages or (b) Term Loans made
from the Lenders ratably according to their Term Loan Commitment. The Advances
may be Base Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.6, 2.7 and 2.8, or Swing
Line Loans selected by the Borrower in accordance with Section 2.21.

2.3. Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender according to its Revolving Percentage a commitment
fee at a per annum rate equal to the Applicable Fee Rate on the average daily
Available Aggregate Revolving Commitment from the Closing Date to and including
the Facility Termination Date, payable on the last day of each Fiscal Quarter
and on the Facility Termination Date (the “Revolving Commitment Fee”). Swing
Line Loans shall not count as usage of the Aggregate Revolving

 

28



--------------------------------------------------------------------------------

Commitment for the purpose of calculating the commitment fee due hereunder with
respect to any Lender other than the Swing Line Lender, except to the extent
another Lender’s participation in such Swing Line Loans has been funded by such
Lender.

2.4. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $250,000, or if more, in integral multiples of $100,000 above
$250,000 and each Base Rate Advance (other than an Advance to repay Swing Line
Loans) shall be in the minimum amount of $250,000, or if more, in integral
multiples of $100,000 above $250,000, provided, however, that (x) any Base Rate
Advance in respect of a Revolving Loan may be in the amount of the then current
Available Aggregate Revolving Commitment (y) the entire unpaid principal balance
of the Term Loan may be continued as a Eurocurrency Advance and (z) any Base
Rate Advance or Eurocurrency Advance in respect of a Term Loan may be maintained
and converted in such lesser amounts to reflect any mandatory or voluntary
prepayments permitted or required hereunder.

2.5. Reductions in Aggregate Revolving Commitment; Optional Principal Payments.
The Borrower may permanently reduce the Aggregate Revolving Commitment in whole,
or in part ratably among the Lenders in the minimum amount of $500,000, upon at
least three Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Revolving Commitment may not be reduced below the
Aggregate Revolving Credit Exposure. Upon termination of the Revolving
Commitments pursuant to this Section, no further Swing Line Loans shall be
permitted and the Borrower shall pay to the Administrative Agent for the account
of the Lenders the full amount of all outstanding Revolving Loans and Swing Line
Loans, all accrued and unpaid interest thereon, all unpaid Revolving Commitment
Fees, and LC Fees accrued to the date of such termination, any indemnities
payable with respect to Revolving Loans or Swing Line Loans pursuant to
Section 3.4 and all other unpaid Obligations in connection with any Revolving
Loans or Swing Line Loans. The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, in a minimum aggregate amount of $250,000, or if more, in integral
multiples of $100,000 above $250,000, any portion of the outstanding Base Rate
Advances (other than Swing Line Loans) upon same day notice to the
Administrative Agent. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 11:00 a.m. (Minneapolis time) on the date of repayment. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $250,000 or if more,
in integral multiples of $100,000 above $250,000 (or such lesser amount to the
extent such payment is made in connection with any overnight sweep account with
the Administrative Agent), any portion of the outstanding Eurocurrency Advances
upon three Business Days’ prior notice to the Administrative Agent and the
Initial Lenders. Amounts paid or prepaid on the Revolving Loans under this
Section shall be for the account of each Lender in proportion to its share of
outstanding Revolving Loans. Amount paid or prepaid on the Term Loans under this
Section shall be for the account of each Lender in proportion to its share of
outstanding Term Loans and applied pro rata to all remaining scheduled principal
payments on the Term Loans. Any optional prepayments that the Administrative
Agent receives after 2:00 p.m. (Minneapolis time) shall be deemed to have been
received on the next Business Day.

 

29



--------------------------------------------------------------------------------

2.6. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period applicable thereto from time to time and shall
designate the Borrower on whose behalf such Advance is requested. The Borrower
shall give the Administrative Agent irrevocable notice in the form of Exhibit C
(a “Borrowing Notice”) not later than 12:00 p.m. (Minneapolis time) on the
Borrowing Date of each Base Rate Advance (other than a Swing Line Loan) and
three Business Days before the Borrowing Date for each Eurocurrency Advance,
specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount of such Advance,

(c) the Type of Advance selected, and

(d) in the case of each Eurocurrency Advance, the Interest Period applicable
thereto;

Not later than 2:00 p.m. (Minneapolis time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower pursuant to the Borrowing Notice.

2.7. Conversion and Continuation of Outstanding Advances. Base Rate Advances
(other than Swing Line Loans) shall continue as Base Rate Advances unless and
until such Base Rate Advances are converted into Eurocurrency Advances pursuant
to this Section or are repaid in accordance with Section 2.5. Each Eurocurrency
Advance denominated in Dollars shall continue as a Eurocurrency Advance until
the end of the then applicable Interest Period therefor, at which time such
Eurocurrency Advance shall be automatically converted into a Base Rate Advance
unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.5 or (y) the Borrower has given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.4, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurocurrency Advance, conversion of a Eurocurrency Advance to a Base Rate
Advance, or continuation of a Eurocurrency Advance not later than 12:00 p.m.
(Minneapolis time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the amount and Type of the Advance that is to be converted or continued, and

(c) the amount of such Advance that is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

 

30



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

2.8. Interest Rates. Each Base Rate Advance (other than a Swing Line Loan) shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.7, to but
excluding the date it becomes due or is converted into a Eurocurrency Advance
pursuant to Section 2.7, at a rate per annum equal to the Base Rate for such
day; provided, that if a Base Rate Advance is due as a result of an Event of
Default or is otherwise outstanding during the continuance of an Event of
Default, the Base Rate shall continue to apply thereto plus such other amounts
as required under Section 2.9. Changes in the rate of interest on the portion of
any Advance maintained as a Base Rate Advance will take effect simultaneously
with each change in the Base Rate. Each Swing Line Loan shall bear interest on
the outstanding principal amount thereof, for each day from and including the
day such Swing Line Loan is made to but excluding the date it is paid, at a rate
per annum equal to either the Base Rate for such day or if elected by Borrower,
at the Eurocurrency Rate for a one month Interest Period on such day. Each
Eurocurrency Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate reasonably determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under
Sections 2.6 and 2.7 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date. Notwithstanding
anything to the contrary in this Agreement, without the prior written consent of
the Required Lenders, the Borrower shall not maintain more than six Eurocurrency
Advances at any time.

2.9. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary in Section 2.6, 2.7, or 2.8, during the continuance of a Default or
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of all of the Lenders),
declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance until such Default or Event of Default is cured or waived.
During the continuance of an Event of Default, the Required Lenders may, at
their option, by notice to the Borrower (which notice and implementation of the
Default Rate may be revoked at the option of all of the Lenders), declare that
(i) each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Base Rate Advance shall bear interest at a
rate per annum equal to the Base Rate in effect from time to time plus 2% per
annum, and (iii) the LC Fee shall be increased by 2% per annum, provided that,
during the continuance of an Event of Default under Section 7.2, 7.6 or 7.7, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable automatically to all
Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender. After an Event of Default has been cured or
waived, the interest rate applicable to Advances and the LC Fee shall revert to
the rates applicable prior to the occurrence of an Event of Default.
Notwithstanding anything herein to the contrary, failure by the Administrative
Agent to deliver written notice of an election to declare that the interest
rates set forth in clauses (i) and (ii) above

 

31



--------------------------------------------------------------------------------

and the increase in the LC Fee set forth in clause (iii) above shall be so
increased on the date of the occurrence of the applicable Event of Default shall
not limit or restrict the Administrative Agent from declaring that interest
rates set forth in clauses (i) and (ii) above and the increase in the LC Fee set
forth in clause (iii) above shall be so increased as of the date of the
occurrence of the applicable Event of Default, so long as (x) the Administrative
Agent delivers notice of such election within 90 days of obtaining knowledge of
such Event of Default, and (y) such Event of Default is continuing at the time
of such election.

2.10. Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars. All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower (which written notice shall be delivered to
Borrower at least one Business Day prior to the due date of the applicable
payment) by 12:00 p.m. (Minneapolis time) on the date when due and shall (except
(i) with respect to payments of Swing Line Loans, (ii) in the case of
Reimbursement Obligations for which the LC Issuers have not been fully
indemnified by the Lenders or (iii) as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders.
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
U.S. Bank for each payment of principal, interest, Reimbursement Obligations and
fees as it becomes due hereunder. Each reference to the Administrative Agent in
this Section shall also be deemed to refer, and shall apply equally, to the LC
Issuers, in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.17.6.

2.11. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries in the accounts maintained pursuant to paragraphs (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any

 

32



--------------------------------------------------------------------------------

Lender to maintain such accounts or any error therein shall not in any manner
affect the joint and several obligation of the Borrower to repay the Obligations
in accordance with their terms.

(d) Any Lender may request that its Revolving Loans be evidenced by a promissory
note substantially in the form of Exhibit D, or that its Term Loan be evidenced
by a promissory note substantially in the form of Exhibit E, or, in the case of
the Swing Line Lender, that its Swing Line Loans be evidenced by a promissory
note substantially in the form Exhibit F (each a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender such Notes payable to
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in clauses (b)(i) and (ii) above.

2.12. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation (which
may be an e-mail confirmation) of each telephonic notice authenticated by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.

2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance shall be payable in arrears quarterly on the first Business
Day of each quarter commencing with the first such date after the Fiscal Quarter
ending April 3, 2016 and at maturity. Interest accrued on each Eurocurrency
Advance shall be payable on the last Business Day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three months shall
also be payable on the last Business Day of each three-month interval during
such Interest Period. Interest accrued pursuant to Section 2.9 shall be payable
on demand. Interest on all Advances and fees shall be calculated for actual days
elapsed on the basis of a 360-day year, except that interest computed by
reference to the Base Rate based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment. If any payment of principal of or interest on an Advance becomes due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day; provided that if the next succeeding Business Day is in
the next calendar month, such payment shall be made on the immediately preceding
Business Day.

 

33



--------------------------------------------------------------------------------

2.14. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice
and repayment notice. Promptly after notice from the applicable LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurocurrency Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Base Rate.

2.15. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations, and an LC Issuer may book the Facility LCs,
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and any Lender or the LC Issuer may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation, and the Loans, Facility LCs, participations in LC Obligations and
any Notes issued hereunder shall be deemed held by each Lender or each LC
Issuer, as the case may be, for the benefit of any such Lending Installation.
Each Lender and each LC Issuer may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which it will make Loans or issue
Facility LCs and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.16. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent, prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period from and including the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.17. Facility LCs.

2.17.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue (or continue) Letters of Credit denominated in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Closing Date and prior
to the Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or

 

34



--------------------------------------------------------------------------------

Modified, (i) the aggregate Dollar amount of the outstanding LC Obligations
shall not exceed $5,000,000 and (ii) the Aggregate Revolving Credit Exposure
shall not exceed the Aggregate Revolving Commitment; and provided further that
no LC Issuer shall be required to issue any Facility LC if (A) any binding
order, judgment or decree of any Governmental Authority or arbitrator by its
terms purports to enjoin or restrain such LC Issuer from issuing such Facility
LC, or any legal requirement of general application applicable to such LC Issuer
or any request or directive (whether or not having the force of law) from any
governmental or public body authority with jurisdiction over the LC Issuer
prohibits, or requests that such LC Issuer refrain from, the issuance of Letters
of Credit or such Facility LC or imposes upon such LC Issuer with respect to
such Facility LC any restriction, reserve or capital requirement (for which such
LC Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or imposes upon such LC Issuer any unreimbursed loss, cost, or expense
that was not applicable on the Closing Date and that such LC Issuer in good
faith deems material to it; (B) the issuance of such Facility LC would violate
any legal requirements or one or more policies of such LC Issuer applicable to
Letters of Credit; (C) such Facility LC is to be denominated in a currency other
than Dollars, (D) such Facility LC contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder, or (E) a
default of any Lender’s reimbursement obligations under Section 2.17.5 exists or
any Lender at such time is a Defaulting Lender, unless arrangements satisfactory
to such LC Issuer have been entered into to eliminate such LC Issuer’s risk with
respect to the participation in Facility LCs of such Defaulting Lender or
Lenders, which may include requiring the Borrower to post cash collateral with
the Administrative Agent in an amount equal to each Defaulting Lender’s pro rata
share (based on such Lender’s Revolving Percentage) of all LC Obligations. No
Facility LC shall have an expiry date later than the earlier of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one year after its
issuance.

2.17.2 Participations. Upon the issuance or Modification by a LC Issuer of a
Facility LC, such LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Revolving Percentage.

2.17.3 Notice. Subject to Section 2.17.1, the Borrower shall give the
Administrative Agent notice prior to 12:00 p.m. (Minneapolis time) at least
three Business Days prior to the proposed date of issuance or Modification of
each Facility LC, specifying the LC Issuer, the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by an LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such

 

35



--------------------------------------------------------------------------------

other instruments and agreements relating to such Facility LC as such LC Issuer
shall have reasonably requested (each, a “Facility LC Application”). The
applicable LC Issuer shall have no independent duty to ascertain whether the
conditions set forth in Article IV have been satisfied; provided, however, that
such LC Issuer shall not issue a Facility LC if, on or before the proposed date
of issuance, such LC Issuer has received notice from the Administrative Agent or
the Required Lenders that any such condition has not been satisfied or waived.
In the event of any conflict between the terms of this Agreement and the terms
of any Facility LC Application, the terms of this Agreement shall control.

2.17.4 LC Fees.

(a) The Borrower shall pay to the applicable LC Issuer with respect to each
Facility LC, a nonrefundable fronting fee in an amount equal to 0.125% per annum
of the face amount of each such Facility LC (the “LC Fronting Fees”), and such
LC Fronting Fees shall be due and payable on the date of the issuance (or
renewal, if applicable) of each Facility LC.

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders ratably in accordance with their respective Revolving Percentage, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
original face amount of the Facility LC for the period from the date of issuance
to the scheduled expiration date of such Facility LC, such fee to be payable in
arrears on the last day of each Fiscal Quarter (the “LC Fee”). The Borrower
shall also pay to the applicable LC Issuer for its own account on demand all
amendment, drawing and other fees regularly charged by such LC Issuer to its
letter of credit customers and all out-of-pocket expenses reasonably incurred by
such LC Issuer in connection with the issuance, Modification, administration or
payment of any Facility LC.

2.17.5 Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the
applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of the
applicable LC Issuer to the Borrower and each Lender shall be only to determine
that the documents (including each demand for payment) delivered under each
Facility LC in connection with such presentment are in conformity in all
material respects with such Facility LC. The applicable LC Issuer shall endeavor
to exercise the same care in the issuance and administration of the Facility LCs
as it does with respect to Letters of Credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such LC Issuer, each Lender shall be unconditionally and
irrevocably liable, without regard to any Event of Default or any condition
precedent whatsoever, to reimburse such LC Issuer on demand for (i) such
Lender’s Revolving Percentage of the amount of each payment made by such LC
Issuer under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.17.6 below and there is not Cash Collateral to
cover

 

36



--------------------------------------------------------------------------------

the same, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 12:00 p.m. (Minneapolis time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Base Rate
Advances.

2.17.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on or before the
applicable LC Payment Date for any amounts required to be paid by such LC Issuer
upon any drawing under any Facility LC, without presentment, demand, protest or
other formalities of any kind; provided that neither the Borrower nor any Lender
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower or such Lender to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of such LC Issuer in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC or (ii) such LC Issuer’s failure
to pay under any Facility LC issued by it after the presentation to it of a
request complying with the terms and conditions of such Facility LC. All such
amounts paid by the applicable LC Issuer and remaining unpaid by the Borrower
(“Unpaid Drawings”) shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to (x) the rate applicable to Base Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date. The applicable LC Issuer will pay to
each Lender ratably in accordance with its Revolving Percentage all amounts
received by it from the Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
such LC Issuer, but only to the extent such Lender has made payment to such LC
Issuer in respect of such Facility LC pursuant to Section 2.17.5. Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.6 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

2.17.7 Obligations Absolute. The Borrower’s obligations under this Section shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any LC Issuer, any Lender or any beneficiary of a Facility LC.
The Borrower further agrees with the LC Issuers and the Lenders that the LC
Issuers and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. No LC Issuer
shall not be liable for any error,

 

37



--------------------------------------------------------------------------------

omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC
except to the extent determined in a final non-appealable judgment by a court of
competent jurisdiction to be attributable to the gross negligence or willful
misconduct of such LC Issuer. The Borrower agrees that any action taken or
omitted by any LC Issuer or any Lender under or in connection with each Facility
LC and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not put any LC
Issuer or any Lender under any liability to the Borrower. Nothing in this
Section is intended to limit the right of the Borrower to make a claim against
an LC Issuer for damages as contemplated by the proviso to the first sentence of
Section 2.17.6.

2.17.8 Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, teletype or electronic mail message, statement, order or other document
it reasonably believes to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it first receives such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it is first
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section, each LC Issuer shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and any future
holders of a participation in any Facility LC.

2.17.9 Indemnification. The Borrower agrees to indemnify and hold harmless each
Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses that such Lender, such LC
Issuer or the Administrative Agent may incur (or that may be claimed against
such Lender, such LC Issuer or the Administrative Agent by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Facility LC or
any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses that such LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to such LC Issuer hereunder (but
nothing herein shall affect any rights the Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of such LC Issuer issuing
any Facility LC that specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the

 

38



--------------------------------------------------------------------------------

extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of such LC Issuer in determining whether a request presented under
any Facility LC complied with the terms of such Facility LC or (y) such LC
Issuer’s failure to pay under any Facility LC after the presentation to it of a
request complying with the terms and conditions of such Facility LC. Nothing in
this Section is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

2.17.10 Lenders’ Indemnification. Each Lender shall, in accordance with its
Revolving Percentage, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request complying with the terms and conditions of the
Facility LC) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.

2.17.11 Cash Collateral. At any time that there is a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
the applicable LC Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the applicable LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.20(a)(iv) and any Cash Collateral provided by such Defaulting Lender
pursuant to Section 2.20(a)(ii)) in an amount not less than the Minimum
Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the LC Issuers, and agree to maintain, a
first-priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Obligations, to be applied pursuant to Section 2.17.11(b). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary in this Agreement,
Cash Collateral provided under this Section 2.17.11 or 2.20 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable LC Issuer’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.17.11 following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and the
applicable LC Issuer that there exists excess Cash Collateral; provided that,
subject to Section 2.20, the Person providing Cash Collateral and the applicable
LC Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

39



--------------------------------------------------------------------------------

2.17.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.17.13 Separate Reimbursement Agreement. In the event an LC Issuer enters into
a separate reimbursement agreement with the Borrower covering the Facility LCs
and the terms of such reimbursement agreement conflict with or contradict the
terms of this Agreement, the terms of this Agreement shall control.

2.18. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into,
Eurocurrency Advances is suspended pursuant to Section 3.2(b) or 3.3, or if any
Lender declines to approve an amendment or waiver approved by the Required
Lenders but that otherwise requires unanimous consent of the Lenders, or if any
Lender becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrower may elect, upon such default or declination or if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement; provided, that the
Borrower shall have elected to replace such Lender within 90 days of the date of
the occurrence of the event or circumstance that gives rise to the right of the
Borrower to elect to replace such Lender; provided further, that no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity that is reasonably satisfactory to the Borrower
and the Administrative Agent and, to the Borrower’s and the Administrative
Agent’s reasonable satisfaction, which other bank or entity does not suffer from
and is not impacted by the issue or event causing the replacement of the
Affected Lender, shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit B, to become a Lender for all purposes
under this Agreement, to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment that would have been due to such
Lender on the day of such replacement under Section 3.4 had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender.

 

40



--------------------------------------------------------------------------------

2.19. Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document that
conflicts or is inconsistent with this Section, even if such provision declares
that it controls. As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation that constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of the Obligations. In
no event shall the Borrower or any other Person be obligated to pay, or any
Lender have any right or privilege to reserve, receive or retain, (x) any
interest in excess of the maximum amount of nonusurious interest permitted under
the applicable laws (if any) of the United States or of any applicable state, or
(y) total interest in excess of the amount such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest that would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate, at which time the provisions of the immediately
preceding sentence shall again automatically operate to limit the interest
accrual rate. The daily interest rates to be used in calculating interest at the
Highest Lawful Rate shall be determined by dividing the applicable Highest
Lawful Rate per annum by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions of this Agreement or
any other Loan Document that directly or indirectly relate to interest shall
ever be construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Obligation is
shortened by reason of acceleration of maturity as a result of any Event of
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event, and, if such excess interest has been paid to such Lender, it shall be
credited pro tanto against the then-outstanding principal balance of the
Borrower’s obligations to such Lender, effective as of the date or dates when
the event occurs that causes it to be excess interest, until such excess is
exhausted or all of such principal has been fully paid and satisfied, whichever
occurs first, and any remaining balance of such excess shall be promptly
refunded to its payor.

 

41



--------------------------------------------------------------------------------

2.20. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17.11; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs, in accordance with Section 2.17.11; sixth, to the payment
of any amounts owing to the Lenders, the LC Issuers, or the Swing Line Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any LC Issuer, or the Swing Line Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Facility LCs were issued at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded

 

42



--------------------------------------------------------------------------------

participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.20(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees pursuant to
Section 2.3 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Percentage of the stated amount of Facility LCs for which it has
provided Cash Collateral pursuant to Section 2.17.11.

(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to Section 2.20(a)(iii)(B), the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.20(a)(iv), (2) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (A) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower has otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.20(a)(iv) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (B) second, Cash Collateralize
each LC Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 2.17.11.

 

43



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender, and each LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable facility (without giving effect to Section 2.20(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.

2.21. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Sections 4.2 and, if such Swing Line Loan is to be made
on the Closing Date, the satisfaction of the conditions precedent set forth in
Section 4.1, from and including the Closing Date and prior to the Facility
Termination Date, the Swing Line Lender may, at its option and in its sole
discretion, on the terms and conditions set forth in this Agreement, make Swing
Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Revolving Credit Exposure shall not at any time exceed the Aggregate
Revolving Commitment, and provided further that at no time shall the sum of
(i) the Swing Line Loans, plus (ii) the outstanding Revolving Loans made by the
Swing Line

 

44



--------------------------------------------------------------------------------

Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Revolving
Percentage of the LC Obligations, exceed the Swing Line Lender’s Revolving
Commitment at such time. Subject to the terms of this Agreement (including
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Facility
Termination Date.

(b) Borrowing Notice. The Borrower shall deliver to the Administrative Agent and
the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not
later than noon (Minneapolis time) on the Borrowing Date of each Swing Line Loan
specifying (i) the applicable Borrowing Date (which shall be a Business Day) and
(ii) the aggregate amount of the requested Swing Line Loan, which shall not be
less than $250,000.

(c) Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Minneapolis time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make such funds available to the Borrower on
the Borrowing Date at such address. Each time the Swing Line Lender makes a
Swing Line Loan, the Swing Line Lender shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably sold to each Lender
and each Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swing Line Lender a
participation in such Swing Line Loan in proportion to its Revolving Percentage.

(d) Repayment of Swing Line Loans. The Borrower shall pay each Swing Line Loan
in full on the date selected by the Administrative Agent. In addition, the Swing
Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.21(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Revolving Percentage of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon) for the purpose of repaying
such Swing Line Loan. Not later than noon (Minneapolis time) on the date of any
notice received pursuant to this Section, each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans made
pursuant to this Section shall initially be Base Rate Loans and thereafter may
be continued as Base Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.7 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender notifies the Swing
Line Lender, prior to its making any Swing Line Loan, that any applicable
condition precedent set forth in Section 4.1 or 4.2 has not been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section to repay
Swing Line Loans or to fund the participation acquired pursuant to
Section 2.21(c) shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against the Borrower, the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance of a

 

45



--------------------------------------------------------------------------------

Default or Event of Default, (c) any adverse change in the condition (financial
or otherwise) of the Borrower, or (d) any other circumstances, happening or
event whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section, interest shall accrue
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received,
and the Administrative Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Administrative Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied. On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.

ARTICLE III.

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), any change in the
interpretation, promulgation, implementation or administration thereof,
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act regardless of the date enacted, adopted or issued and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented, by any Governmental Authority, central bank
or comparable agency charged with the interpretation or administration thereof
or compliance by any Lender or applicable Lending Installation or any LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency related to such new adoption,
interpretation or decision (a “Regulatory Change”):

(a) subjects any Lender or applicable Lending Installation or any LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) to any Lender or
any LC Issuer in respect of its Eurocurrency Loans, Facility LCs or
participations therein,

(b) imposes, increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or applicable Lending
Installation or any LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Advances),
or

(c) imposes any other condition the result of which is to increase the cost to
any Lender or applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurocurrency Loans, or of issuing or participating in
Facility LCs, reduces any amount receivable by any Lender or applicable Lending
Installation or any LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participations therein, or

 

46



--------------------------------------------------------------------------------

requires any Lender or applicable Lending Installation or any LC Issuer to make
any payment calculated by reference to the amount of Eurocurrency Loans,
Facility LCs or participations therein held or interest or LC Fees received by
it, by an amount deemed material by such Lender or such LC Issuer as the case
may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans or Commitment or of issuing or
participating in Facility LCs or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, in
connection with such Eurocurrency Loans or Commitment, Facility LCs or
participations therein, then, within 15 days of demand by such Lender or such LC
Issuer, as the case may be, the Borrower shall pay such Lender or such LC
Issuer, as the case may be, such additional amounts as will compensate such
Lender or such LC Issuer, as the case may be, for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations.

(a) If any Lender or any LC Issuer reasonably determines the amount of capital
or liquidity required or expected to be maintained by such Lender or such LC
Issuer, any Lending Installation of such Lender or such LC Issuer or any
corporation controlling such Lender or such LC Issuer is increased as a result
of a Change, then, within 15 days of demand by such Lender or such LC Issuer,
the Borrower shall pay such Lender or such LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital that such Lender or such LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or such LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change on or after the Closing Date in
the Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof after the
Closing Date that affects the amount of capital required or expected to be
maintained by any Lender, any LC Issuer, any Lending Installation or any
corporation controlling any Lender or any LC Issuer. Notwithstanding the
foregoing, for purposes of this Agreement, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Change regardless of the date enacted,
adopted or issued and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a Change regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Closing Date, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the United States, including transition rules,
and any amendments to such regulations adopted prior to the Closing Date.

 

47



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change has made it unlawful for such
Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Advances, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue, or to convert any Advances to, Eurocurrency Advances shall be
suspended, and (ii) if applicable after the Closing Date, such notice asserts
the illegality of such Lender making or maintaining Base Rate Advances the
interest rate on which is determined by reference to any Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Advances of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to any Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Advances of such Lender to Base Rate Advances (the
interest rate on which Base Rate Advances of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to any Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Advances to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Advances and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to any Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.3. Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders reasonably determine that deposits
of a type and maturity appropriate to match fund Eurocurrency Advances are not
available to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, reasonably determines that the interest rate
applicable to Eurocurrency Advances is not ascertainable or does not adequately
and fairly reflect the cost of making or maintaining Eurocurrency Advances, then
the Administrative Agent shall suspend the availability of Eurocurrency Advances
and require any affected Eurocurrency Advances to be repaid or converted to Base
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date that is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made on the date specified by the Borrower for any reason other than default
by the Lenders, the Borrower will indemnify each Lender for such Lender’s
reasonable costs, expenses and Interest Differential (as reasonably determined
by such Lender) incurred as a result of such prepayment. “Interest Differential”
means the greater of zero and the financial loss incurred by the Lender
resulting from prepayment,

 

48



--------------------------------------------------------------------------------

calculated as the difference between the amount of interest such Lender would
have earned (from the investments in money markets as of the Borrowing Date of
such Advance) had prepayment not occurred and the interest such Lender will
actually earn (from like investments in money markets as of the date of
prepayment) as a result of the redeployment of funds from the prepayment.
Because of the short-term nature of this facility, the Borrower agrees that
Interest Differential shall not be discounted to its present value.

The Borrower hereby acknowledges that the Borrower shall be required to pay the
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including, without limitation, any principal
payment made following default, demand for payment, acceleration, collection
proceedings, foreclosure, sale or other disposition of collateral, bankruptcy or
other insolvency proceedings, eminent domain, condemnation or otherwise. Such
prepayment fee shall at all times be an Obligation as well as an undertaking by
the Borrower to the Lenders whether arising out of a voluntary or mandatory
prepayment.

3.5. Taxes.

(a) Defined Terms. For purposes of this Section 3.5, the term “Lender” includes
each LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or Guarantor under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.5) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower and Guarantors. The Borrower and
Guarantors shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the Guarantors shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.5) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant

 

49



--------------------------------------------------------------------------------

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower and Guarantors have not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
and Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.2.4 relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.5(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or Guarantor to a Governmental Authority pursuant to this
Section 3.5, the Borrower or Guarantor shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(g)(ii)(A), (B) and (D)) shall not be required if in the
Lender’s

 

50



--------------------------------------------------------------------------------

reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN, or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN, or
W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, IRS Form W-9, or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

51



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.5(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it

 

52



--------------------------------------------------------------------------------

has been indemnified pursuant to this Section 3.5 (including by the payment of
additional amounts pursuant to this Section 3.5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) if such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.5(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.5(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though each Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

 

53



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The making of the initial Loans under this
Agreement, and if applicable the issuance of the initial Facility LCs under this
Agreement, shall be subject to the prior or simultaneous fulfillment of the
following conditions:

4.1.1 Documents. The Administrative Agent shall have received the following in
sufficient counterparts (except for the Notes) for each Lender:

(a) This Agreement, duly executed by the Borrower.

(b) Notes drawn to each Lender that has requested a Note, executed by the
Borrower and dated the Closing Date.

(c) The Guaranty, duly executed by the Guarantors with the Guaranty executed by
the Target (SPH) and certain of its Subsidiaries to be effective upon the
Acquisition (SPH).

(d) An Assignment of Representations, Warranties, Covenants, and Indemnities
related to the Acquisition Documents (SPH) dated the Closing Date and entered
into by the Borrower and the Administrative Agent.

(e) The Collateral Documents, including without limitation the Security
Agreement, each duly executed by the Borrower and each Material Domestic
Subsidiary (with such Collateral Documents executed by the Target (SPH) and
certain of its Subsidiaries to be effective upon the Acquisition (SPH)), as
applicable, together with:

(A) completed UCC, tax lien, and judgment searches for the Borrower, the Target
(SPH) and the Material Domestic Subsidiaries satisfactory to the Administrative
Agent; and

(B) copies of the original certificates (if any) with respect to any Equity
Interests specifically pledged under the Security Agreement together with stock
powers or assignments separate from certificate in the form prescribed by the
Administrative Agent and duly executed in blank with the originals to be sent by
overnight mail to the Administrative Agent or its designee immediately after the
Closing Date.

(f) Each document (including any Uniform Commercial Code financing statement)
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described herein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.22), shall be in proper form for filing, registration or recordation;

 

54



--------------------------------------------------------------------------------

provided, however, that, to the extent any lien or security interest on or in
any Collateral (other than to the extent that a lien on such Collateral may be
perfected (i) by the filing of a financing statement under the Uniform
Commercial Code or (ii) by the delivery of original certificates with respect to
any Equity Interests of the Borrower and its Subsidiaries (subject to the
requirements in Section 4.1.1(e)(B) above which shall govern the delivery of
original stock certificates) is not or cannot be perfected on the Closing Date
after Borrower’s commercially reasonable efforts to do so, the perfection of
such Collateral shall not constitute a condition precedent to the availability
of the Term Loan and the making of the initial Loans on the Closing Date, but
shall be required to be perfected within 90 days after the Closing Date (subject
to extensions by the Administrative Agent and the Initial Lenders, in their sole
discretion); provided, further, that, notwithstanding the foregoing, the
Borrower and each Guarantor shall be obligated to provide to the Administrative
Agent all documents and other information requested by Administrative Agent to
assist the Administrative Agent in perfection of liens on the Collateral.

(g) A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of the Borrower and each Material Domestic Subsidiary (with such
certificates of a Secretary or Assistant Secretary (or other appropriate
officer) of the Target (SPH) and certain of its Subsidiaries to be effective
upon the Acquisition (SPH)), dated as of the Closing Date and certifying as to
the following:

(A) A true and accurate copy of the resolutions or unanimous written consent of
such Person authorizing the execution, delivery, and performance of the
Transaction Documents to which it is a party;

(B) The incumbency, names, titles, and signatures of the officers of such Person
authorized to execute the Loan Documents to which such Person is a party and, as
to the Borrower, to request Loans and the issuance of Facility LCs;

(C) A true and accurate copy of the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Person with all amendments thereto, certified by the appropriate governmental
official of the jurisdiction of its organization as of a date reasonably
acceptable to the Administrative Agent; and

(D) A true and accurate copy of the bylaws, operating agreement or partnership
agreement of such Person.

(h) Certificates of current status or good standing for the Borrower, the Target
(SPH) and each Material Domestic Subsidiary (other than Pharmline, Inc.) in its
respective jurisdiction of organization as of a date reasonably acceptable to
the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(i) A payoff letter or release letter executed by the existing secured creditors
of the Borrower and the Target (SPH) authorizing the filing of related lien
releases, UCC-3 termination statements, and other lien terminations with respect
to the Borrower, the Target (SPH) or any Subsidiary or its assets upon payment
in full of the obligations owed to such lender, each in form and substance
reasonably acceptable to the Administrative Agent.

(j) Evidence satisfactory to the Administrative Agent that all other
Indebtedness of the Borrower, the Target (SPH) and the Subsidiaries (other than
Indebtedness permitted to remain outstanding after the Closing Date) has been
repaid or will be repaid with the proceeds of the Loans funded on the Closing
Date.

(k) A solvency certificate for the Borrower and its Subsidiaries on a
consolidated basis, giving effect to the Acquisition (SPH), in form and
substance reasonably acceptable to the Administrative Agent and the Initial
Lenders, from the chief financial officer of the Borrower;

(l) A certificate dated as of the Closing Date of an Authorized Officer of the
Borrower certifying:

(A) that a true and accurate copy of the Acquisition Agreement (SPH) has been
attached thereto and is in full force and effect;

(B) that there have been no modifications, alterations, amendments or other
changes or supplements to the Acquisition Agreement (SPH) and no provisions of
the Acquisition Agreement (SPH) have been waived or consented to, in each case,
in any respect that is materially adverse to the Lenders without the consent of
the Lenders (it being understood and agreed that (i) any increase in the amount
of consideration required to consummate the Acquisition (SPH) shall not be
deemed to be adverse to the interests of the Lenders so long as any increase is
funded by increasing the balance sheet cash contribution by the Borrower and
(ii) any change to the definition of “Material Adverse Effect” in the
Acquisition Agreement (SPH) in a manner favorable to the Target (SPH) shall be
deemed to be adverse to the interests of the Lenders);

(C) that all conditions to the closing of the Acquisition (SPH) have been
satisfied or waived, the purchase price under the Acquisition Agreement (SPH)
will be paid in full, upon the funding of the Loans made on the Closing Date,
all consideration required to be paid or distributed to the Sellers (SPH) on the
Closing Date

 

56



--------------------------------------------------------------------------------

shall have been paid or will be paid upon the funding of the Loans made on the
Closing Date (other than any Working Capital Adjustments or other similar
post-closing adjustments), and the Acquisition (SPH) shall be consummated in
accordance with the terms of the Acquisition Agreement (SPH) and applicable law
and regulatory approvals; and

(D) as to the matters set forth in Section 4.1.6.

(m) [Reserved.]

(n) Insurance certificates in form and substance acceptable to the
Administrative Agent and listing the Administrative Agent as lender loss payable
thereon with respect to property insurance and as an additional insured with
respect to liability insurance, indicating that the Borrower and the Domestic
Subsidiaries (other than the Target (SPH) and its Subsidiaries) have obtained
insurance of the types set forth in Section 6.7.

(o) Copies of (i) pro forma financial statements as of the Fiscal Quarter of the
Borrower ending as of September 27, 2015 giving effect to the initial Credit
Extensions contemplated hereby and the Acquisition (SPH), which demonstrate, in
the Administrative Agent’s and Initial Lender’s reasonable judgment, together
with all other information then available to the Administrative Agent and the
Initial Lenders, that the Borrower can repay its debts and satisfy its other
obligations as and when they become due, and can comply with the financial
covenants set forth in Section 6.31, (ii) such information as the Administrative
Agent and the Initial Lenders may reasonably request to confirm the tax, legal,
and business assumptions made in such pro forma financial statements,
(iii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Quarter ended September 27, 2015 and for the Target
(SPH) for the Fiscal Quarter ended September 30, 2015, and (iv) audited
consolidated financial statements of the Borrower and its Subsidiaries for each
of its last three Fiscal Years and for the Target (SPH) for the fiscal years
ended December 31, 2012, December 31, 2013 and December 31, 2014.

(p) An executed initial Borrowing Notice from the Borrower and sources and uses
of funds attached thereto as Exhibit A (the “Closing Date Funds Flow”) with
respect to all Loans and disbursements requested on the Closing Date.

(q) [Reserved.]

(r) A perfection certificate duly executed by the Borrower and each of its
Subsidiaries (with such perfection executed by the Target (SPH) and its
Subsidiaries to be effective upon the Acquisition (SPH)).

(s) Evidence satisfactory to the Administrative Agent and the Initial Lenders of
receipt of all governmental, shareholder and third party consents (including
Hart-Scott-Rodino clearance) and approvals necessary in connection

 

57



--------------------------------------------------------------------------------

with the Acquisition (SPH) and the related financings and expiration of all
applicable waiting periods without any action being taken by any authority that
could restrain, prevent or impose any Material Adverse Effect on the Borrower
and its Subsidiaries, and no law or regulations shall be applicable which in the
reasonable judgment of the Administrative Agent and the Initial Lenders could
have such effect.

4.1.2 Opinions. The Borrower shall have requested its counsel to prepare written
opinions, addressed to the Lenders and dated the Closing Date, in form and
substance reasonably acceptable to the Administrative Agent and the Initial
Lenders with respect to the Borrower and the Guarantors, and such opinions shall
have been delivered to the Administrative Agent in sufficient counterparts for
each Lender.

4.1.3 [Reserved]

4.1.4 [Reserved]

4.1.5 Fees and Expenses. The Administrative Agent shall have received an
executed copy of the U.S. Bank Fee Letter and shall have received for itself and
for the account of the Lenders all reasonably documented fees and other amounts
due and payable by the Borrower on or prior to the Closing Date, including
pursuant to the U.S. Bank Fee Letter, and the reasonable fees and expenses of
counsel to the Administrative Agent payable pursuant to Section 9.6.

4.1.6 Representations. The Lenders shall not be required to make the initial
Credit Extensions, unless on the Closing Date, the Specified Acquisition
Agreement Representations and the representations in Sections 5.1, 5.2, 5.3(i)
and (ii), 5.11, 5.17, 5.20, 5.25 and 5.26 of this Agreement are true and correct
as of the Closing Date except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date. The
initial Borrowing Notice from the Borrower with respect to all Loans and
disbursements requested on the Closing Date shall constitute a representation
and warranty by the Borrower that the conditions in this Section 4.1.6 have been
satisfied.

4.1.7 Material Adverse Effect. Since November 20, 2015, no Material Adverse
Effect (as defined in the Acquisition Agreement (SPH)) shall have occurred and
no event shall occurred that individually or in the aggregate, with or without
notice or the lapse of time, would reasonably be expected to result in a
Material Adverse Effect (as defined in the Acquisition Agreement (SPH)).

4.2. Each Credit Extension Following the Initial Credit Extensions. Following
the initial Credit Extensions made on the Closing Date, the Lenders shall not be
required to make any Credit Extension, other than any conversion or continuation
pursuant to Section 2.7 (and subject to the terms of Section 2.9) and automatic
renewals of Letters of Credit in accordance with the terms thereof, unless on
the applicable Borrowing Date:

(a) There exists no Default or Event of Default.

(b) The representations and warranties in Article V are true and correct as of
such Borrowing Date in all material respects, without duplication as to any
materiality modifications, qualification or limitation set forth in Article V,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects, without duplication as to
any materiality modifications, qualification or limitation set forth in Article
V, on and as of such earlier date.

 

58



--------------------------------------------------------------------------------

Each Borrowing Notice, Swing Line Borrowing Notice and request for issuance of a
Facility LC with respect to each such Credit Extension, other than any
conversion or continuation pursuant to Section 2.7 (and subject to Section 2.9)
and automatic renewals of Letters of Credit in accordance with the terms
thereof, shall constitute a representation and warranty by the Borrower that the
conditions in Section 4.2(a) and (b) have been satisfied.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and the Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which it conducts its business, except where the failure to be in good standing
or to have such authority would not reasonably be expected to have a Material
Adverse Effect.

5.2. Authorization and Validity. Each of the Borrower and the Subsidiaries have
the power and authority and legal right to execute and deliver the Transaction
Documents to which it is a party and to perform its obligations thereunder. The
execution and delivery by each such Person of the Transaction Documents to which
it is a party and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Transaction Documents to
which such Person is a party constitute legal, valid and binding obligations of
such Person enforceable against such Person in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
of the Borrower or the Subsidiaries of the Transaction Documents to which it is
a party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any material law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Person, (ii) such Person’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, limited liability company agreement, or operating or other management
agreement, as the case may be or (iii) the provisions of any indenture,
instrument or agreement to which such Person is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder (other than to the extent that such conflict or default could not
reasonably be expected

 

59



--------------------------------------------------------------------------------

to have a Material Adverse Effect), or result in, or require, the creation or
imposition of any Lien in, of or on the Property of such Person pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization or validation of, filing,
recording or registration with, exemption by or other action in respect of any
governmental or public body or authority, or any subdivision thereof, that has
not been obtained is required to be obtained by the Borrower or any of the
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower or the Subsidiaries of the Obligations or the legality, validity,
binding effect or enforceability of any of the Transaction Documents, except for
any consents already obtained or any necessary filing or recordation of or with
respect to the Security Agreement.

5.4. Financial Statements. (i) The audited annual financial statements of the
Borrower and the Subsidiaries for each of its last three Fiscal Years and for
the Target (SPH) for the fiscal years ended December 31, 2012, December 31,
2013, and December 31, 2014, and (ii) the unaudited consolidated financial
statements of the Borrower and the Subsidiaries for the Fiscal Quarter ended
September 27, 2015 and for the Target (SPH) for the Fiscal Quarter ended
September 30, 2015, in each case heretofore delivered to the Lenders were
prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and the Subsidiaries and the Target
(SPH), as applicable, at such dates and the consolidated results of their
operations for the periods then ended. The pro forma financial statements
delivered pursuant to Section 4.1.1(o) were prepared in good faith and are based
on reasonable assumptions as to the Borrower and the Subsidiaries after giving
effect to the consummation of this Agreement and the transactions contemplated
herein. The consolidated pro forma balance sheet of the Borrower and the
Subsidiaries as at the Closing Date, adjusted to give effect to the transactions
contemplated by the Loan Documents and the financings contemplated hereby as if
such transactions had occurred on such date, is consistent in all material
respects with such projections.

5.5. Material Adverse Change. Since December 31, 2014, there has been no change
in the business, Property, financial condition or results of operations of the
Borrower or the Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. Each of the Borrower and the Subsidiaries has filed all United
States federal tax returns and all other material tax returns that are required
to be filed and has paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of the Subsidiaries,
except such taxes, if any, as are being contested in good faith, as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. No tax liens have been filed and no material claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of the Borrower and the Subsidiaries in respect of any taxes or other
governmental charges are adequate in accordance with GAAP. Neither the Borrower,
nor any of the Subsidiaries have participated in any transaction that relates to
a year of the taxpayer (which is still open under the applicable statute of
limitations) that is a “reportable transaction” within the meaning of Treasury
Regulation § 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).

 

60



--------------------------------------------------------------------------------

5.7. Litigation and Contingent Obligations. Except as set forth in Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any Authorized Officer, threatened
against or affecting the Borrower or any of the Subsidiaries that could,
individually or collectively, reasonably be expected to have a Material Adverse
Effect or that seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding that could not reasonably be expected to have a Material Adverse
Effect, the Borrower and the Subsidiaries have no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
Borrower as of the Closing Date (after giving effect to the Acquisition (SPH))
and an accurate list of all Subsidiaries of Borrower (after giving effect to the
Stauber Restructuring) as of the date of the Stauber Restructuring, setting
forth their respective jurisdictions of organization and the percentage of their
respective Equity Interests owned by the Borrower, or other Subsidiaries. All of
the issued and outstanding shares of capital stock or other Equity Interest of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

5.10. Accuracy of Information. No information, exhibit or report furnished by
the Borrower, or any of the Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, including without limitation the financial statements delivered
pursuant to Section 5.4, contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements therein
not misleading in light of the circumstances when made. The Acquisition
Agreement (SPH) delivered pursuant to Section 4.1.1(l)(A) embodies, in all
material respects, the entire agreement and understanding between the parties
thereto with respect to the matters therein as of the Closing Date.

5.11. Regulation U. “Margin Stock” (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and the Subsidiaries that
are subject to any limitation on sale, pledge or other restriction hereunder.
Neither the Borrower nor any Subsidiary is engaged principally, or as one of
their important activities, in the business of extending credit for the purpose
of carrying “Margin Stock” (as defined in Regulation U). Neither the Borrower,
nor any Subsidiary has used any of the proceeds of the Advances to purchase or
carry any “Margin Stock” (as defined in Regulation U).

5.12. Material Agreements. Neither the Borrower nor any Subsidiary is (a) a
party to any agreement or instrument the compliance with, or performance of,
which could reasonably be expected to have a Material Adverse Effect, or
(b) subject to any charter or other corporate, limited liability company or
partnership restriction that could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions in any agreement to which it is a party (including any agreement or
instrument evidencing or governing indebtedness), which default could reasonably
be expected to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.13. Compliance With Laws. The Borrower and the Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

5.14. Ownership of Properties; Perfection of Liens. Except as set forth on
Schedule 5.14, on the Closing Date, the Borrower and the Subsidiaries will have
good, and in the case of real property, marketable title, free and clear of all
Liens other than those permitted by Section 6.22, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and the
Subsidiaries. The Obligations are secured by valid, perfected, first-priority
Liens (subject to Liens permitted pursuant to Section 6.22) in favor of the
Administrative Agent for the benefit of the Lenders, covering and encumbering
all Collateral granted or purported to be granted by the Collateral Documents,
to the extent perfection has occurred by the filing of a UCC financing statement
or by continued possession or control (other than with respect to Liens on
Collateral represented by a certificate of title). Neither the Borrower nor any
Subsidiary has subordinated any of their rights under any Obligation owing to it
to the rights of another Person.

5.15. Plan Assets; Prohibited Transactions. Neither the Borrower nor any
Subsidiary is an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, of an employee
benefit plan (as defined in § 3(3) of ERISA) that is subject to Title I of ERISA
or any plan (within the meaning of § 4975 of the Code) which is subject to
Section 4975 of the Code, and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a Prohibited Transaction.
The Borrower is not subject to any law, rule or regulation which is
substantially similar to a Prohibited Transaction.

5.16. Environmental Matters. The ongoing operations of the Borrower and each
Subsidiary comply in all respects with all Environmental Laws, except such
non-compliance as could not (if enforced in accordance with applicable law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Each of the Borrower and the Subsidiaries has obtained,
and maintained in good standing, all material licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for its then current ordinary course operations, and each of the
Borrower and the Subsidiaries is in compliance with all terms and conditions
thereof, except where the failure to so comply could not reasonably be expected
to result in material liability of the Borrower and the Subsidiaries and could
not reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect. Except as set forth on Schedule 5.16 and except
for matters that could not reasonably be expected to have a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries or any of their
currently owned or leased real properties is subject to any written order from
or agreement with any Governmental Authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Claim.
To the knowledge of the Borrower, there are no Hazardous Substances or other
conditions or circumstances existing with respect to any property, arising from
operations prior to the Closing Date, or relating to any waste disposal, of any
of the Borrower or the Subsidiaries that would

 

62



--------------------------------------------------------------------------------

reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Except as set forth on Schedule 5.16 and except for
matters that could not reasonably be expected to have a Material Adverse Effect,
none of the Borrower and the Subsidiaries has any underground storage tanks that
are not in compliance with Environmental Laws.

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

5.18. Insurance. Each of the Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies insurance
on all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
consistent with sound business practice and as are customarily carried by
companies engaged in similar business and owning similar properties in
localities where the Borrower and the Subsidiaries operate.

5.19. Real Property. Schedule 5.19 sets forth a complete and accurate list, as
of the Closing Date, of (i) the address of all real property leased by the
Borrower or any Subsidiary and (ii) the address and a legal description of any
real property owned by the Borrower or Subsidiary.

5.20. Solvency.

(a) Immediately after the consummation of the transactions to occur on the
Closing Date, immediately following the making of each Credit Extension, if any,
made on the Closing Date and after giving effect to the application of the
proceeds of such Credit Extensions and the consummation of the Acquisition
(SPH), (i) the fair value of the assets of the Borrower and the Subsidiaries on
a consolidated basis will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and the Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the Property of the Borrower and
the Subsidiaries on a consolidated basis will be greater than the amount that
would be required to pay the probable liability of the Borrower and the
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and the Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and the Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the Closing Date.

(b) The Borrower does not intend to, or intend to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

63



--------------------------------------------------------------------------------

5.21. Intellectual Property. The Borrower and each Subsidiary owns and possesses
or has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights that are necessary for the conduct of such Person’s
businesses, without any infringement upon rights of others that could reasonably
be expected to have a Material Adverse Effect.

5.22. Labor Matters. Except as set forth on Schedule 5.22, as of the Closing
Date, neither the Borrower nor any Subsidiary is subject to any labor or
collective bargaining agreement. There are no existing or threatened strikes,
lockouts or other labor disputes involving any of the Borrower and the
Subsidiaries that singly or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Hours worked by and payment made to employees of
the Borrower and the Subsidiaries are in material compliance with the Fair Labor
Standards Act and any other applicable laws, rules or regulations dealing with
such matters.

5.23. No Default. No Event of Default exists or would result from the incurrence
by the Borrower or any Subsidiary of any Indebtedness hereunder or under any
other Loan Document.

5.24. Burdensome Restrictions. Neither the Borrower nor any Subsidiary is a
party to or otherwise bound by any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate,
limited liability company or partnership restriction action which could
reasonably be expected to have a Material Adverse Effect.

5.25. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

(a) The Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, is a
Sanctioned Person. No Loan or Facility LC, use of the proceeds of any Loan or
Facility LC or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.

5.26. Foreign Assets Control Regulations and Anti-Money Laundering. Neither the
Borrower nor any of the Subsidiaries (i) is a Person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) to the knowledge of any Authorized Officer engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise, to the knowledge of an Authorized Officer, associated with any such
person in any manner violating Section 2, or (iii) is a person on the list of
Specially

 

64



--------------------------------------------------------------------------------

Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

5.27. Subordinated Indebtedness. The Obligations constitute senior Indebtedness
which is entitled to the benefits of the subordination provisions of all
outstanding Subordinated Indebtedness.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders otherwise consent
in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each of the
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders, in each case
in form and scope reasonably acceptable to the Administrative Agent and the
Initial Lenders:

(a) Within 75 days of April 3, 2016, and with 75 days after the close of each
Fiscal Year thereafter, an unqualified (except for qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP) audit
report, with no going concern modifier, certified by the Borrower’s current
independent certified public accountants or other independent certified public
accountants of national reputation and standing reasonably acceptable to the
Lenders, prepared in accordance with GAAP on a consolidated basis for the
Borrower and its Subsidiaries, including a balance sheet as of the end of such
period and related statements of operations, stockholders’ investment, and cash
flows, accompanied by any management letter, if issued, prepared by said
accountants (provided that if such management letter is not available at such
time, the Borrower shall deliver it promptly following receipt thereof).

(b) Within 45 days after the close of the first three (3) Fiscal Quarter periods
after each of its Fiscal Years, for the Borrower and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated unaudited profit and loss and a statement of cash flows for the
period from the beginning of such Fiscal Year to the end of such quarter, all
certified by the Borrower’s chief financial officer, which certification may be
done through the chief financial officer’s certifications made to the U.S.
Securities and Exchange Commission to the extent that such financial statements
have been filed with the U.S. Securities and Exchange Commission.

(c) As soon as available, but in any event within 45 days after the first day of
each Fiscal Year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement, Capital Expenditures
budget and cash flow statement) of the Borrower and the Subsidiaries for such
Fiscal Year.

(d) Commencing with the first period that financial statements are required
under Section 6.1(a) and thereafter when financial statements are required under
Sections 6.1(a) and 6.1(b), a compliance certificate in substantially the form
of Exhibit A

 

65



--------------------------------------------------------------------------------

signed by the chief financial officer of the Borrower showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Event of Default exists, or if any Default or Event of Default
exists, stating the nature and status thereof.

(e) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished
that are not otherwise provided hereunder.

(f) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.

(g) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Any financial statement or other information required to be furnished pursuant
to Section 6.1(a), Section 6.1(b), Section 6.1(e) and Section 6.1(f) shall be
deemed to have been furnished on the date on which the Lenders receive notice
that the Borrower has filed such financial statement or other information with
the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Administrative Agent and the Lenders
without charge; provided that the Borrower shall give notice of any filing of a
registration statement to the Administrative Agent (who shall then give notice
of any such filing to the Lenders) and Borrower shall give notice to the
Administrative Agent if it shall fail to make any timely filing of any regular
report or proxy statement with the U.S. Securities and Exchange Commission (who
shall then give notice of any such late filing to the Lenders). Notwithstanding
the foregoing, the Borrower shall deliver paper or electronic copies of any such
financial statement to the Administrative Agent if the Administrative Agent or
an Initial Lender requests the Borrower to furnish such paper or electronic
copies until written notice to cease delivering such paper or electronic copies
is given by the Administrative Agent or such Initial Lender.

If any information that is required to be furnished to the Lenders under this
Section is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Loans (i) to finance the Acquisition (SPH) and expenses
related thereto and (ii) for working capital, Capital Expenditures, Restricted
Payments permitted by this Agreement, Permitted Acquisitions and other general
corporate purposes. The Borrower will not, and will not permit any Subsidiary
to, use any of the proceeds of the Advances to purchase or carry any “margin
stock” (as defined in Regulation U). The Borrower will not request any Loan or
Facility LC, and the Borrower shall not use, and the Borrower shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Facility LC (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) in any manner that would result in the violation of
any applicable Sanctions.

 

66



--------------------------------------------------------------------------------

6.3. Notice of Event of Default; ERISA Matters. The Borrower shall furnish to
the Administrative Agent and the Lenders:

(a) Promptly and in any event within 10 Business Days after an Authorized
Officer of the Borrower obtains knowledge thereof, of the occurrence of any
Default or Event of Default and of any other development, financial or
otherwise, that could reasonably be expected to have a Material Adverse Effect.

(b) Promptly (but in any event not later than 30 days) after any Authorized
Officer of the Borrower becomes aware of any material default or material breach
by any party to an Acquisition Document (SPH) or within 10 Business Days after
the date that any Authorized Officer of the Borrower receives any notice of, or
of any condition or event that has resulted in or could reasonably be expected
to result in, a material indemnity claim under the Acquisition Documents (SPH),
written notice of such material default, material breach, or condition or event.

(c) Promptly (but in any event not later than 30 days) after any Authorized
Officer of the Borrower becomes aware of any material default or material breach
by any party to any acquisition agreement or any other material documents
delivered in connection with a Permitted Acquisition (collectively, the
“Acquisition Documents”), or within 10 Business Days after the date that any
Authorized Officer of the Borrower receives any notice of, or of any condition
or event that has resulted in, or could reasonably be expected to result in, a
material indemnity claim under the Acquisition Documents, written notice of such
material default, material breach, or condition or event.

(d) Promptly upon, but in no event later than 30 days after, any Authorized
Officer of the Borrower becoming aware of the occurrence of (i) except as could
not reasonably be expected to result in a Material Adverse Effect, any
non-exempt Prohibited Transaction with respect to any Plan, or (ii) except as
could not reasonably be expected to result in a Material Adverse Effect, any
Reportable Event with respect to any Plan, notice in writing to the Lenders
specifying the nature thereof and what action the Borrower proposes to take with
respect thereto. In addition, when received, the Borrower and any Subsidiary
shall provide to the Lenders copies of any notice from the PBGC of its intention
to terminate or have a trustee appointed for any Plan except as could not result
in a Material Adverse Effect.

(e) Promptly upon, but in no event later than 30 days after, any Authorized
Officer of the Borrower becoming aware of (i) the commencement of any action,
suit, investigation, proceeding or arbitration before any court or arbitrator or
any governmental department, board, agency or other instrumentality affecting
the Borrower and the Subsidiaries or any property of such Person, or to which
the Borrower and the Subsidiaries is a party (other than litigation where the
insurance insures against the damages claimed and the insurer has assumed
defense of the litigation without reservation) that could reasonably be expected
to have a Material Adverse Effect; or (ii) any adverse development

 

67



--------------------------------------------------------------------------------

in any litigation, arbitration or governmental investigation or proceeding
previously disclosed by the Borrower or the Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, a notice from the Borrower
describing the nature and status thereof and what action the Borrower proposes
to take with respect thereto.

(f) Promptly and in any event within 30 days after entering into any lease
agreement for real property where material books and records will be maintained,
copies of such leases.

6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as such business is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that nothing herein shall limit any
merger or other transaction (including the Stauber Restructuring) permitted by
Section 6.18.

6.5. Formation of Subsidiaries. Within 30 days after the formation or
acquisition (to the extent not delivered in connection with a Permitted
Acquisition) of any Subsidiary or, if earlier, within 10 Business Days after any
request by the Administrative Agent, with respect to any Subsidiary, (a) (i) the
voting securities (or other ownership interests) of each such Subsidiary that is
a Domestic Subsidiary (other than the securities or interests of a Domestic
Subsidiary owned by a Foreign Subsidiary or Domestic Holdco Subsidiary) shall be
pledged to the Administrative Agent for the benefit of the Lenders, (ii) 65% of
the voting securities (or other voting ownership interests) of each such
Subsidiary that is a Foreign Subsidiary (or a Domestic Holdco Subsidiary) to the
extent directly owned by the Borrower or a Material Domestic Subsidiary shall be
pledged to the Administrative Agent for the benefit of the Lenders, and
(iii) each such Material Domestic Subsidiary (other than a Domestic Holdco
Subsidiary or a Domestic Subsidiary owned by a Foreign Subsidiary) shall become
obligated to repay the Loans and other amounts payable under the Loan Documents
and shall grant the Administrative Agent for the benefit of the Lenders a
security interest in its Property (subject only to Liens permitted under
Section 6.22); and (b) the Borrower and the applicable Subsidiary shall, at the
Borrower’s cost and expense, execute and deliver to the Administrative Agent
such documents and instruments as the Administrative Agent or any Initial Lender
reasonably deems necessary to effect the matters specified in subclause (a) as
specified in such request (which documents may include documents and opinions
prepared by applicable foreign counsel in the case of any such matters with
respect to any Subsidiaries that are Foreign Subsidiaries to the extent the
Administrative Agent reasonably requests). Notwithstanding the foregoing, the
Borrower shall not be required to furnish any such pledges, guaranties, security
interests or related documents or instruments with respect to a Foreign
Subsidiary to the extent that such actions would (x) violate the laws of the
jurisdiction of formation of such Foreign Subsidiary or (y) create or result in
a Deemed Dividend Problem.

6.6. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct material United States federal and applicable foreign,
state and local tax returns

 

68



--------------------------------------------------------------------------------

required by law and pay when due all material taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings
with respect to which adequate reserves have been set aside in accordance with
GAAP and that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

6.7. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as are consistent with sound
business practice and as are customarily carried by companies engaged in similar
business and owning similar properties in localities where the Borrower and
Subsidiaries operate, and the Borrower will furnish to the Administrative Agent
upon request full information as to the insurance carried and evidence that the
endorsements, policy declarations, and any certificates furnished to the
Administrative Agent previously are in full force and effect. The Borrower
shall, and shall cause each Subsidiary to, name the Administrative Agent as an
additional insured with respect to all general liability insurance and as a
lender loss payee with respect to all property and casualty insurance at all
times prior to the repayment in full of the Obligations.

6.8. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect,
Anti-Corruption Laws and applicable Sanctions. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

6.9. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its tangible Property in good repair, working order and condition (ordinary wear
and tear excepted), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to so maintain,
preserve, protect and keep would not reasonably be expected to result in a
Material Adverse Effect.

6.10. Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Administrative Agent and its respective representatives and agents to
inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and the Subsidiaries and to discuss the
affairs, finances and accounts of the Borrower and the Subsidiaries with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent may designate (a) one time per Fiscal
Year and (b) following the occurrence and during the continuance of any Default
or Event of Default, from time to time, as determined by the Administrative
Agent in its sole discretion. The Borrower shall pay the expenses of the
Administrative Agent and Initial Lenders for all visits, inspections and
examinations that (x) are made while any Event of Default is continuing or
(y) constitute the Administrative Agent’s annual collateral audit.

 

69



--------------------------------------------------------------------------------

6.11. Books and Records. Each of the Borrower and the Subsidiaries shall keep
adequate and proper records and books of account in which full and correct
entries shall be made of its dealings, business and affairs.

6.12. Compliance with Material Contracts. Each of the Borrower and the
Subsidiaries shall make all payments and otherwise perform all obligations in
respect of all material contracts to which it is a party except as could not
reasonably be expected to result in a Material Adverse Effect; provided, that
such payment or performance will not be required to the extent such payment or
performance is being contested in good faith by appropriate proceedings, so long
as such Person’s title to its property is not materially adversely affected, its
use of such property in the ordinary course of its business is not materially
interfered with and adequate reserves with respect thereto have been set aside
on such Person’s books in accordance with GAAP.

6.13. ERISA. The Borrower and the Subsidiaries shall maintain each Plan in
compliance with all applicable requirements of ERISA and of the Code and with
all applicable regulations issued under the provisions of ERISA and of the Code
except where failure to comply could not be reasonably expected to cause a
Material Adverse Effect. Neither the Borrower nor any of the Subsidiaries shall
engage in any non-exempt Prohibited Transaction in connection with which it
would be subject to either a civil penalty assessed pursuant to § 502(i) of
ERISA or a tax imposed by § 4975 of the Code, in either case in an amount
exceeding $250,000. Except as could not reasonably be expected to result in a
Material Adverse Effect, none of the Borrower and the Subsidiaries shall fail to
make full payment when due of all amounts each is required to pay under any
Plan. None of the Borrower and the Subsidiaries nor any ERISA Affiliate shall
permit to exist any accumulated funding deficiency (as such term is defined in
§ 302 of ERISA and § 412 of the Code), whether or not waived, with respect to
any Plan in an aggregate amount exceeding $250,000. None of the Borrower and the
Subsidiaries, nor, except as could not reasonably be expected to result in a
Material Adverse Effect, any ERISA Affiliate, shall fail to make any payments in
an aggregate amount exceeding $250,000 to any Plan that may be required to be
made under any agreement relating to such Plan or any law pertaining thereto.

6.14. Environmental Matters; Reporting. If any release of Hazardous Substances
occurs on any real property or any other assets owned or leased by the Borrower
or the Subsidiaries, the Borrower shall, or shall cause the applicable
Subsidiary to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply in all material respects with all Environmental Laws.
Without limiting the generality of the foregoing, the Borrower shall, and shall
cause each Subsidiary to, comply in all material respects with any final federal
or state judicial or administrative order requiring the performance at any real
property of the Borrower or any Subsidiary of activities in response to the
release or threatened release of a Hazardous Substance.

6.15. Reaffirmation of Guaranties. When the Administrative Agent so requests
from time to time, the Borrower shall cause each Guarantor and any other Person
who hereafter guarantees, or who agrees for the benefit of the Borrower to make
capital contributions to the Borrower for the purpose of supporting the
Obligations or any part thereof, to promptly execute, and deliver to the
Administrative Agent reaffirmations of their respective Guaranties in such form
as the Administrative Agent reasonably requires.

 

70



--------------------------------------------------------------------------------

6.16. Further Assurances; Cash Management; Good Standing; Landlord Waivers
Control Agreements; Restructuring.

(a) Further Assurances. The Borrower shall promptly correct any defect or error
that is discovered in any Loan Document or in the execution, acknowledgment or
recordation thereof. Promptly upon request by the Administrative Agent or the
Required Lenders, the Borrower also shall (and shall cause its Subsidiaries to)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all assignments, financing statements and continuations
thereof, notices of assignment, transfers, certificates, assurances and other
instruments as the Administrative Agent reasonably requires from time to time
(a) to carry out more effectively the purposes of the Loan Documents; (b) to
perfect and maintain the validity, effectiveness and priority of any security
interests intended to be created by the Loan Documents, including, without
limitation, using its commercially reasonable efforts to obtain delivery of
landlord’s waivers and estoppels reasonably required by the Administrative
Agent; and (c) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm unto the Lenders the rights granted now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
instrument executed in connection with any Loan Document or that the Borrower
may be or become bound to convey or assign to the Administrative Agent for the
benefit of the Lenders to carry out the intention or facilitate the performance
of the provisions of any Loan Document. The Borrower shall furnish to the
Lenders evidence reasonably satisfactory to the Administrative Agent of every
such recording, filing, or registration.

(b) Cash Management. All Subsidiaries of the Borrower acquired or created after
the Closing Date (other than any entity created in connection with the Stauber
Restructuring) shall maintain their principal cash management accounts with U.S.
Bank within 360 days (or such later date as the Administrative Agent may agree
from time to time, including via email confirmation) of such acquisition or
creation.

(c) Good Standing. Within thirty (30) days after the Closing Date (or such later
date as agreed to by the Administrative Agent from time to time, including via
email confirmation), the Borrower shall provide a certificates of current status
or good standing for the Pharmline, Inc. in its respective jurisdiction of
organization as of a date reasonably acceptable to the Administrative Agent.

(d) Landlord Waivers. Within sixty (60) days after the Closing Date (or such
later date as agreed to by the Administrative Agent from time to time, including
via email confirmation), the Borrower shall use commercially reasonable efforts
to deliver to the Administrative Agent landlord waivers, access agreements or
other bailee waivers reasonably acceptable to the Administrative Agent for the
business premises of the Borrower and Subsidiaries identified on Schedule 5.19,
each in form and substance reasonably satisfactory to the Administrative Agent
duly signed by the applicable landlord, and true and correct copies of the
respective lease.

(e) Control Agreements. Within sixty (60) days after the Closing Date (or such
later date as agreed to by the Administrative Agent from time to time, including
via

 

71



--------------------------------------------------------------------------------

email confirmation), the Borrower shall obtain Control Agreements with respect
to each deposit account and securities account of the Target (SPH) and its
Subsidiaries and any other deposit account or securities account of the Borrower
and its Subsidiaries not held at U.S. Bank other than Excluded Payroll Accounts.
Within sixty (60) days (or such later date as agreed to by the Administrative
Agent from time to time, including via email confirmation) of the creation of
any Subsidiary of the Borrower created in connection with the Stauber
Restructuring, the Borrower shall obtain Control Agreements with respect to each
deposit account and securities account of such Subsidiary other than Excluded
Payroll Accounts.

(f) Restructuring. Upon consummation of the Stauber Restructuring, the Borrower
shall (and shall cause its Subsidiaries to), shall do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
assignments, financing statements and continuations thereof, notices of
assignment, transfers, certificates, assurances and other instruments as the
Administrative Agent reasonably requires from time to time to (a) perfect and
maintain the validity, effectiveness and priority of any security interests
intended to be created by the Loan Documents; (b) to better assure, convey,
grant, assign, transfer, preserve, protect and confirm unto the Lenders the
rights granted now or hereafter intended to be granted to the Lenders under any
Loan Document or under any other instrument executed in connection with any Loan
Document or that the Borrower may be or become bound to convey or assign to the
Administrative Agent for the benefit of the Lenders to carry out the intention
or facilitate the performance of the provisions of any Loan Document, including,
without limitation, obtaining a legal opinion from legal counsel to the Borrower
in form reasonably satisfactory to the Administrative Agent.

(g) Insurance. By no later than January 5, 2016 (or such later date as agreed to
by the Administrative Agent from time to time, including via email
confirmation), the Borrower shall provide insurance certificates for the Target
(SPH) and its Subsidiaries, and within thirty (30) days after the Closing Date,
the Borrower shall provide policy endorsements and policy declaration pages for
the Borrower and its Subsidiaries (including the Target (SPH)), in each case in
form and substance acceptable to the Administrative Agent and listing the
Administrative Agent as lender loss payable thereon with respect to property
insurance and as an additional insured with respect to liability insurance,
indicating that the Borrower, the Target (SPH) and the Domestic Subsidiaries
have obtained insurance of the types set forth in Section 6.7 and reasonably
satisfactory evidence that the Administrative Agent has been added to such
insurance policies as a lender loss payable and an additional insured, as
applicable.

(h) Opinion. Within thirty (30) days after the Closing Date (or such later date
as agreed to by the Administrative Agent from time to time, including via email
confirmation), the Borrower shall have requested its counsel to prepare written
opinions, addressed to the Lenders, in form and substance reasonably acceptable
to the Administrative Agent and the Initial Lenders with respect to Stauber
Performance Ingredients, Inc. (to the extent not previously delivered on the
Closing Date), and such opinions shall have been delivered to the Administrative
Agent in sufficient counterparts for each Lender.

 

72



--------------------------------------------------------------------------------

6.17. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(a) The Loans and any other Obligations;

(b) Indebtedness existing on the Closing Date and described in Schedule 6.17 and
any replacement, renewal, refinancing or extension of such Indebtedness
(including the amount of any related reasonable transaction fees and expenses
incurred in connection therewith) that does not increase the outstanding
principal amount thereof on the date of such replacement, renewal, refinancing
or extension;

(c) Indebtedness secured by Liens permitted by Section 6.22(h) and replacements,
renewals, refinancings or extensions thereof (including the amount of any
related reasonable transaction fees and expenses incurred in connection
therewith); provided that the aggregate amount of all such Indebtedness at any
time outstanding shall not exceed $2,000,000;

(d) Subordinated Indebtedness;

(e) Indebtedness arising under Rate Management Transactions or other Financial
Contracts, all of which shall be unsecured unless in favor of a Lender or an
Affiliate of a Lender, incurred for bona fide hedging purposes and not for
speculation, evidence of which has been provided to the Administrative Agent;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 6.19(c);

(g) Indebtedness incurred in respect of netting services and ordinary course of
business overdraft protection in connection with deposit accounts permitted
under the Loan Documents;

(h) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business (“Financed Premiums”);

(i) Endorsements for collection or deposit and Contingent Obligations incurred
in connection with standard contractual indemnities entered into in the ordinary
course of business;

(j) Contingent Obligations incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

(k) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Administrative Agent title
insurance policies;

(l) Contingent Obligations arising with respect to reasonable and customary
indemnification obligations in favor of the sellers in connection with Permitted
Acquisitions and the Acquisition (SPH);

 

73



--------------------------------------------------------------------------------

(m) intercompany Indebtedness owing (i) from a Material Domestic Subsidiary that
is a Guarantor to the Borrower, (ii) from a Material Domestic Subsidiary that is
a Guarantor from or to another Material Domestic Subsidiary that is a Guarantor
or (iii) from or to a Subsidiary that is not a Guarantor to the Borrower or a
Material Domestic Subsidiary that is a Guarantor in an amount not to exceed
$2,500,000 in the aggregate; provided, however, that 180 days from the Closing
Date, $2,500,000 shall be reduced to $500,000;

(n) Guaranties of obligations not otherwise prohibited under this Agreement, of
the Borrower or any Subsidiary; and

(o) Other unsecured Indebtedness (excluding any Indebtedness described in
clauses (b) through (n) above), provided that the aggregate amount of such other
Indebtedness does not exceed $1,000,000 at any time outstanding.

6.18. Merger. The Borrower will not, and will not permit any Subsidiary to,
(a) merge, consolidate with or enter into any analogous reorganization or
transaction with any other Person, except for (i) any merger of a Subsidiary
into the Borrower or a Wholly-Owned Subsidiary of the Borrower or any Guarantor
(including any merger to facilitate the Stauber Restructuring), (ii) any merger
of a Subsidiary that is not the Borrower in connection with a Permitted
Acquisition so long as the surviving entity becomes a Guarantor pursuant to the
terms of this Agreement or (iii) a merger involving the Borrower in connection
with a Permitted Acquisition so long as the surviving entity is the Borrower, or
(b) liquidate, wind up or dissolve itself (or suffer any liquidation, wind up or
dissolution) except that (i) any Guarantor may merge into the Borrower or other
Guarantor, (ii) any Subsidiary that is not a Guarantor may be liquidated, wound
up or dissolved, and (iii) any Subsidiary may take any actions not in violation
of this Agreement and required to facilitate the Stauber Restructuring.

6.19. Sale of Assets. The Borrower will not, and will not permit any Subsidiary
to, directly or indirectly, lease, sell, assign, convey, transfer or otherwise
dispose of its Property to any other Person or enter into an agreement to do any
of the foregoing, except:

(a) sales of inventory, or used, obsolete, worn-out or surplus equipment, all in
the ordinary course of business;

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;

(c) sales and dispositions of assets and Property for at least fair market value
(as determined by the board of directors of the Borrower) so long as the net
book value of all assets or Property sold or otherwise disposed of does not
constitute 10% or more of the total assets of the Borrower and its Subsidiaries
in the aggregate;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business by the Borrower or any of the Subsidiaries in
connection with the compromise or collection thereof in the ordinary course of
business; or

(e) sales and dispositions of assets of a Subsidiary of the Borrower to the
Borrower or any Subsidiary that is a Guarantor.

 

74



--------------------------------------------------------------------------------

6.20. Investments. The Borrower will not, and will not permit any Subsidiary to,
make or suffer to exist any Investments (including, without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, create any Subsidiary or become or remain a partner in any partnership
or joint venture, except:

(a) Cash Equivalent Investments;

(b) (i) Investments in Domestic Subsidiaries in existence on the Closing Date
and (ii) other Investments in existence on the Closing Date and described in
Schedule 6.20;

(c) Investments (i) constituting Permitted Acquisitions and the Acquisition
(SPH) and (ii) in Domestic Subsidiaries permitted by and subject to
Section 6.27;

(d) Investments constituting Indebtedness permitted pursuant to Section 6.17;

(e) Bank deposits in the ordinary course of business, to the extent permitted by
Section 6.16(b);

(f) Travel and similar advances to employees or independent contractors in the
ordinary course of business;

(g) Deposits made in the ordinary course of business securing obligations or
performance under contracts, such as in connection with real estate or personal
property leases; and

(h) Other Investments (excluding any Investments described in clauses (a)
through (g) above) not to exceed $1,000,000 in the aggregate at any one time.

provided that (x) any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements and (y) no Investment otherwise permitted by clause (c)
shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default exists.

6.21. Acquisitions. The Borrower will not, and will not permit any Subsidiary,
to make any Acquisition other than the Acquisition (SPH) and any Permitted
Acquisition.

 

75



--------------------------------------------------------------------------------

6.22. Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien in, of or on the Property of
any of the Borrower and the Subsidiaries now owned or hereafter acquired, or
enter into or make any commitment to enter into any arrangement for the
acquisition of property through conditioned sale, lease, purchase or other title
retention agreement, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are not at the time delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books;

(b) Liens imposed by law, such as landlord, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business that secure payment of obligations not more than 60 days past due or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on its books;

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, other social security or retirement
benefits or similar legislation;

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character that do not in any material way affect the
marketability of the same or interfere in any material respect with the use
thereof in the business of the Borrower and the Subsidiaries;

(e) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that such deposit account (i) is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower or a Subsidiary in excess of those set forth by regulations promulgated
by the Board of Governors of the Federal Reserve, and (ii) is not intended by
any of the Borrower or any Subsidiary to provide collateral to the depository
institution;

(f) Liens existing on the Closing Date and described in Schedule 6.22 and
replacements, renewals, refinancings or extensions thereof (including the amount
of any related reasonable transaction fees and expenses incurred in connection
therewith) that do not increase the principal amount of the obligation secured
thereby to the extent such obligations are permitted under Section 6.17;

(g) Liens on insurance policies and the proceeds thereof in connection with
Financed Premiums;

(h) Subject to the limitation set forth in Section 6.17(c), (i) Liens arising in
connection with Capitalized Leases (and attaching only to the property being
leased) and (ii) Liens that constitute purchase money security interests on any
property securing debt

 

76



--------------------------------------------------------------------------------

incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within 20
days of the acquisition thereof and attaches solely to the property so acquired
and products and proceeds thereof, and the Indebtedness secured by any such Lien
does not exceed 100% of the fair market value of the property encumbered thereby
as of the date of purchase of such property;

(i) Attachments, appeal bonds, judgments, and other similar Liens, for sums not
exceeding $1,000,000 in the aggregate arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;

(j) Informational UCC financing statements filed with respect to operating
leases;

(k) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any operating lease or non-exclusive license permitted by this Agreement;

(l) Licenses, sublicenses, leases, or subleases of real property or intellectual
property granted by, the Borrower or Subsidiary (as lessor or licensor) to third
Persons in the ordinary course of business consistent with past practices;

(m) Liens in favor of customs and revenue authorities that secure payment of
customs duties in connection with the importation of goods; and

(n) Liens in favor of the Administrative Agent, for the benefit of the Lenders,
granted pursuant to any Collateral Document.

6.23. Transactions with Affiliates. Neither the Borrower, nor any Subsidiary
shall enter into any transaction with any of its Affiliates, except upon fair
and reasonable terms no less favorable than those it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided,
that this Section shall not prohibit or restrict transactions between or among
the Borrower and the Subsidiaries to the extent not prohibited by this
Agreement.

6.24. Subordinated Indebtedness. Except as permitted in the applicable
subordination agreement, neither the Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
take any other actions in contravention or violation of any subordination
agreement related to such Subordinated Indebtedness.

6.25. ERISA Plans. Neither the Borrower nor Subsidiaries shall permit (a) any
event to occur or condition to exist that would permit any Plan to terminate
under any circumstances that would cause the Lien provided for in § 4068 of
ERISA to attach to any assets of any of the Borrower and the Subsidiaries, (b) a
Plan subject to Title IV of ERISA to be less than 70% funded as measured on the
last day of the applicable Plan year based on the certification prepared by the
Plan’s actuary regarding funding (referred to as the AFTAP certification) and
(c) a failure to make a minimum funding contribution to a Plan required under
§ 302 of ERISA and § 412 of the Code to the extent such failure could reasonably
be expected to result in a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

6.26. Change in Nature of Business. Neither the Borrower nor the Subsidiaries
shall make any material change in the nature of its business as carried on at
the Closing Date, businesses reasonably related thereto and logical extensions
thereof, without the prior consent of the Required Lenders.

6.27. Subsidiaries. After the Closing Date, neither the Borrower nor the
Subsidiaries shall form or acquire any corporation, limited liability company or
other entity that would thereby become a Subsidiary of the Borrower, except for
(a) Wholly-Owned Subsidiaries formed or acquired by the Borrower or any
Subsidiary in connection with Permitted Acquisitions, and (b) any Wholly-Owned
Subsidiaries for which the applicable documents required by Section 6.5 have
been executed and delivered to the Administrative Agent in accordance with the
terms of such Section.

6.28. Negative Pledges; Subsidiary Restrictions. Neither the Borrower nor the
Subsidiaries shall enter into any agreement, bond, note or other instrument with
or for the benefit of any Person other than the Lenders that would (a) prohibit
any of the Borrower and the Subsidiaries from granting, or otherwise limit the
ability of such Person to grant, to the Lenders any Lien on any of the assets or
properties of such Person, or (b) require any of the Borrower and the
Subsidiaries to grant a Lien to any other Person if such Borrower or such
Subsidiary grants any Lien to the Lenders, in each case except for any such
agreement, bond, note or other instrument interest with respect to the property
subject to purchase money financings and Capitalized Lease agreements permitted
hereby. Neither the Borrower nor the Subsidiaries shall place or allow any
restriction, directly or indirectly, on the ability of the Borrower or
Subsidiary to (x) pay dividends or any distributions on or with respect to such
Person’s Equity Interests or (y) make loans or other cash payments to the
Borrower, in each case except for restrictions placed or allowed by any Person
with respect to the property subject to purchase money financings and
Capitalized Lease agreements permitted hereunder.

6.29. Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, pay or commit themselves to pay any Restricted Payments at
any time; provided, however, that:

(a) any Subsidiary may pay or commit itself to pay a dividend at any time to the
Borrower or a Subsidiary that is a Guarantor; and

(b) so long as no Default or Event of Default then exists or would exist as a
result thereof, the Borrower shall be permitted to make repurchases of Equity
Interests of the Borrower, make distributions and pay dividends on its Equity
Interests.

6.30. Accounting Changes; Organizational Documents. Neither the Borrower nor the
Subsidiaries shall (a) make any significant change in accounting treatment or
reporting practices, except as permitted by GAAP (or, as to Foreign
Subsidiaries, as required by generally accepted accounting principles of the
jurisdiction of organization of such Foreign Subsidiary) without the prior
consent of the Administrative Agent and the Initial Lenders, which consent shall
not be

 

78



--------------------------------------------------------------------------------

unreasonably withheld or change its Fiscal Year or the fiscal year of any of its
Subsidiaries, (b) amend, modify or change any of its organizational or
constituent documents in any manner materially adverse in any respect to the
rights or interests of the Lenders, other than as specifically permitted in the
Collateral Documents or as a result of a transaction permitted by Section 6.18
or the Stauber Restructuring or (c) amend, modify, or change the Acquisition
Agreement (SPH) in any manner materially adverse in any respect to the rights or
interests of the Lenders.

6.31. Financial Covenants.

6.31.1 Fixed Charge Coverage Ratio. Commencing with the Fiscal Year ending
April 3, 2016, the Borrower and the Subsidiaries will not permit the Fixed
Charge Coverage Ratio, as of the last day of any Fiscal Quarter for the four
consecutive Fiscal Quarters ending on that date, to be less than 1.15 to 1.00.

6.31.2 Total Cash Flow Leverage Ratio. Commencing with the Fiscal Year ending
April 3, 2016, the Borrower and the Subsidiaries will not permit the Total Cash
Flow Leverage Ratio, as of the last day of any Fiscal Quarter for the four
consecutive Fiscal Quarters ending on that date, to be greater than or equal to
3.0 to 1.0.

6.32. Sale and Leaseback Transactions. The Borrower will not, and will not
permit any Subsidiary to, enter into any Sale and Leaseback Transaction.

6.33. Intentionally Omitted.

6.34. Loan Proceeds. The Borrower will not, and will not permit any Subsidiary
to, use any part of the proceeds of any Loan or Advances directly or indirectly,
and whether immediately, incidentally or ultimately, (a) to purchase or carry
margin stock (as defined in Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose or (b) for any purpose that
entails a violation of, or that is inconsistent with, the provisions of
Regulations U or X of the Board of Governors of the Federal Reserve System as
from time to time in effect.

6.35. Keepwell. The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support, or cause its Subsidiaries to
provide such funds or other support, as may be needed from time to time by each
Guarantor to honor all of its obligations under this Agreement and any Guaranty
in respect of any Swap Obligations (provided, however, that the Borrower and the
Guarantors shall only be liable under this Section 6.35 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 6.35, or otherwise under the applicable Guaranty, voidable
under applicable law relating to fraudulent conveyance, voidable transaction, or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower and the Guarantors under this Section shall remain in full force and
effect until irrevocable payment in full of the Obligations (other than inchoate
indemnity obligations). The Borrower intends that this Section 6.35 constitute,
and this Section 6.35 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Notwithstanding anything
herein to the contrary, if a Guarantor or a Swap Counterparty makes a written
representation to the

 

79



--------------------------------------------------------------------------------

Administrative Agent or a Lender in connection with a Guaranty, a swap, or any
master agreement governing a swap to the effect that such Guarantor is or will
be an “eligible contract participant” as defined in the Commodity Exchange Act
on the date the Guaranty becomes effective with respect to such swap (this date
shall be the date of the execution of the swap if the corresponding Guaranty is
then in effect, and otherwise it shall be the date of execution and delivery of
such Guaranty unless the Guaranty specifies a subsequent effective date), and
such representation proves to have been incorrect when made or deemed to have
been made, the Administrative Agent and each Lender reserve all of their
contractual and other rights and remedies, at law or in equity, including (to
the extent permitted by applicable law) the right to claim, and pursue a
separate cause of action, for damages as a result of such misrepresentation,
provided that such Guarantor’s liability for such damages shall not exceed the
amount of the Excluded Swap Obligations with respect to such swap.

6.36. PATRIOT Act Compliance. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the PATRIOT
Act.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1. Any representation or warranty made or deemed made by or on behalf of any
of the Borrower and the Subsidiaries to the Lenders, the Administrative Agent,
the LC Issuers, or the Swing Line Lender under or in connection with this
Agreement, any Credit Extension or any certificate or information delivered in
connection with this Agreement or any other Loan Document being false or
misleading in any material respect on the date as of which made.

7.2. Nonpayment of principal of any Loan when due or nonpayment of any
Reimbursement Obligation after the same becomes due in accordance with
Section 2.17.6, or nonpayment of interest upon any Loan or of any Revolving
Commitment Fee, LC Fronting Fee, LC Fee or other obligations under any of the
Loan Documents within three days after the same becomes due.

7.3. The breach by the Borrower or any Subsidiary of any of the terms or
provisions of Section 6.2, 6.3, 6.4, 6.5, 6.6, 6.7 (only with respect to failure
to maintain insurance), 6.16(b), 6.16(d), 6.16(e), 6.16(f), 6.16(g), 6.17, 6.18,
6.19, 6.20, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29, 6.30, 6.31,
6.32, 6.34 and 6.36.

7.4. The breach by any of the Borrower and the Subsidiaries (other than a breach
that constitutes an Event of Default under another Section of this Article VII)
of any of the terms or provisions of this Agreement which breach is not remedied
within 30 days after the earlier of (a) an Authorized Officer of the Borrower
becomes aware thereof or (b) the Borrower receives notice of the same from
Administrative Agent, provided, however, that if such breach cannot reasonably
be cured within such 30-day period, as determined by the Administrative Agent
and

 

80



--------------------------------------------------------------------------------

the Initial Lenders, in their reasonable discretion, and the Borrower is
diligently pursuing a remedy of such breach, the Borrower shall have a
reasonable period to remedy such breach beyond such 30-day period, which shall
not exceed 90 days.

7.5. (i) Failure of any of the Borrower and the Subsidiaries to pay when due any
Material Indebtedness, (ii) the default by any of the Borrower and the
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition in any Material
Indebtedness Agreement, or any other event or condition, the effect of which
default, event or condition under this clause (ii) is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date, (iii) any
Material Indebtedness of any of the Borrower and the Subsidiaries being declared
to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or (iv) any
of the Borrower and the Subsidiaries fails to pay, or admits in writing its
inability to pay, its debts generally as they become due.

7.6. Any of the Borrower and the Subsidiaries (i) has an order for relief
entered with respect to it under the federal bankruptcy laws as now or hereafter
in effect, (ii) makes an assignment for the benefit of creditors, (iii) applies
for, seeks, consents to or acquiesces in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institutes any proceeding seeking an
order for relief under the federal bankruptcy laws as now or hereafter in
effect, seeking to adjudicate it a bankrupt or insolvent or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fails to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) takes any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section or (vi) fails to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of any of the Borrower and the
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official is
appointed for any of the Borrower and the Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) is
instituted against any of the Borrower and the Subsidiaries, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.

7.8. Any court, government or governmental agency condemns, seizes or otherwise
appropriates or takes custody or control of all or any portion of the Property
of the Borrower and the Subsidiaries that, when taken together with all other
Property of the Borrower and the Subsidiaries so condemned, seized, appropriated
or taken custody or control of, during the twelve-month period ending with the
month in which any such action occurs, constitutes a Substantial Portion.

7.9. Any of the Borrower and the Subsidiaries fails within 60 days to pay, bond
or otherwise discharge one or more (i) judgments or orders for the payment of
money in excess of

 

81



--------------------------------------------------------------------------------

$1,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate, or (ii) nonmonetary judgments or orders that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in each such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

7.10. An ERISA Event occurs that, when taken together with all other ERISA
Events that have occurred on or after the Closing Date, could reasonably be
expected to result in a Material Adverse Effect.

7.11. Nonpayment by any of the Borrower and the Subsidiaries of any material
Rate Management Obligation when due or the breach by any of the Borrower or any
Subsidiary of any term, provision or condition in any material Rate Management
Transaction that results in a termination event or permits the counterparty to
otherwise terminate or unwind the Rate Management Transaction or any transaction
of the type described in the definition of “Rate Management Transactions,”
whether or not any Lender or Affiliate of a Lender is a party thereto.

7.12. (i) This Agreement, any Guaranty, any Collateral Document, or any other
material Loan Document at any time ceases to be in full force and effect in any
material respects or is judicially declared null and void, or the validity or
enforceability thereof is contested by any of the Borrower and the Subsidiaries,
or the subordination provisions of or other subordination agreement with respect
to Subordinated Indebtedness is declared unenforceable or is revoked or
otherwise becomes invalid other than as the result of any action or inaction by
the Administrative Agent or the Lenders.

7.13. Any Change in Control.

7.14. The occurrence of any “Event of Default,” as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement).

7.15. Any Guaranty fails to remain in full force or effect, any action is taken
to discontinue or to assert the invalidity or unenforceability of the Guaranty
as to any Guarantor, any Guarantor fails to comply with any of the terms or
provisions of the Guaranty, or any Guarantor denies that it has any further
liability under the Guaranty or gives notice to such effect.

7.16. Any Collateral Document necessary to create or grant a security interest
in the Collateral or to perfect a security interest in the Collateral (the
“Material Collateral Documents”) for any reason fails to create a valid and
perfected first-priority security interest in any Substantial Portion of the
Collateral or any material Collateral purported to be covered thereby, except as
permitted by the terms of this Agreement or as a result of the failure of the
Administrative Agent or any Lender to take an action permitted under the Loan
Documents necessary to create or maintain any such first-priority security
interest or such Material Collateral Documents, fails to remain in full force or
effect, any action is taken to discontinue or to assert the invalidity or
unenforceability of any Material Collateral Document, or any of the Borrower or
any Domestic Subsidiaries fails to comply in any material way with any of the
terms or provisions of any Material Collateral Document to which it is a party
(subject to any applicable notice, grace or cure periods therein provided).

 

82



--------------------------------------------------------------------------------

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.

(a) If any Event of Default described in Section 7.6 or 7.7 occurs, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations (other than obligations arising under Financial Contracts or Cash
Management Services Agreements, which shall be payable in accordance with the
terms thereof) shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held as Cash Collateral, equal
to the difference of (x) the Minimum Collateral Amount less (y) the amount of
Cash Collateral at such time that is free and clear of all rights and claims of
third parties and has not been applied against the Obligations (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs, the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) may (a) terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs, or declare the Obligations (other than obligations arising under Financial
Contracts or Cash Management Services Agreements) to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent, the Collateral Shortfall Amount, which shall be deposited
as Cash Collateral. With respect to Obligations arising under Financial
Contracts or Cash Management Services Agreements, following the occurrence of
any Event of Default, the Lender that is the Lender counterparty to such
Financial Contract or the provider of such Cash Management Services Agreement
may, subject to the terms of the applicable Financial Contract or Cash
Management Services Agreement, declare the applicable Obligations thereunder to
be due and payable, or both, whereupon such Obligations shall become immediately
due and payable, without presentment, demand, protest, or notice of any kind,
all of which the Borrower hereby expressly waives.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent or an Initial Lender determines that the Collateral Shortfall Amount at
such time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent, the Collateral
Shortfall Amount, which shall be held as Cash Collateral.

(c) The Administrative Agent may at any time or from time to time after funds
are deposited as Cash Collateral apply such funds to the payment of the
Obligations and any other amounts as have become due and payable by the Borrower
to the Lenders or the LC Issuers under the Loan Documents, as provided in
Section 8.2.

 

83



--------------------------------------------------------------------------------

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any Cash Collateral. After all of the Obligations have been
indefeasibly paid in full (other than inchoate indemnity obligations and LC
Obligations, Rate Management Obligations or obligations related to Cash
Management Services Agreements for which any exposure is either cash
collateralized or otherwise addressed to the reasonable satisfaction of the
Administrative Agent and the Initial Lenders) and the Aggregate Commitment has
been terminated, any remaining Cash Collateral shall be returned by the
Administrative Agent to the Borrower or paid to whomever may be legally entitled
thereto at such time.

(e) If, within 90 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Event of Default (other than any Event of Default as described in Section 7.6 or
7.7) and before any judgment or decree for the payment of the Obligations due
has been obtained or entered, the Required Lenders (in their sole discretion) so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

(f) Upon and during the continuation of any Event of Default, the Administrative
Agent may, subject to the direction of the Required Lenders, exercise all rights
and remedies under the Loan Documents and enforce all other rights and remedies
under applicable law.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), the
Administrative Agent shall apply any amounts it receives on account of the
Obligations in the following order:

8.2.1 First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

8.2.2 Second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, LC Fees and Revolving Commitment Fees) payable
to the Lenders and the LC Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the LC Issuers as required by Section 9.6
and amounts payable under Article III);

8.2.3 Third, to payment of accrued and unpaid LC Fees, LC Fronting Fees,
Commitment Fees and interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the LC Issuers in proportion to the respective amounts
described in this Section payable to them;

 

84



--------------------------------------------------------------------------------

8.2.4 Fourth, ratably, (a) to payment of the unpaid principal of the Loans and
Reimbursement Obligations, Rate Management Obligations then due and owing to the
Lenders and any of the Lenders’ Affiliates, and obligations with respect to Cash
Management Services provided by a Lender and then due and owing to such Lender,
ratably among the Lenders in proportion to their Pro Rata Shares and (b) to the
Administrative Agent to be held as Cash Collateral;

8.2.5 Fifth, to payment of all other Obligations ratably among the Lenders; and

8.2.6 Last, the balance, if any, to the Borrower or as otherwise required by
law.

8.3. Amendments. The Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents, changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Event of Default hereunder;
provided, however, that no such supplemental agreement shall:

(a) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, extend the expiry date of any Facility LC to a date
after the Facility Termination Date, postpone any regularly scheduled payment of
principal of any Loan, forgive all or any portion of the principal amount
thereof or any Reimbursement Obligation related thereto, reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of any
Lender hereunder;

(b) without the consent of all of the Lenders, reduce the percentage specified
in the definition of Required Lenders;

(c) without the consent of all of the Lenders, extend the Facility Termination
Date, or permit the Borrower to assign its rights under this Agreement;

(d) without the consent of all of the Lenders, amend the definition of
“Defaulting Lender”;

(e) without the consent of all of the Lenders, amend Section 6.4 to permit the
Borrower to carry on and conduct its business in a substantially different
manner or in a substantially different field of enterprise as such business is
conducted on the Closing Date;

(f) without the consent of all of the Lenders, amend Section 12.3 to add any
consents, restrictions or limitations on the right of a Lender to assign its
Loans or Commitments;

(g) without the consent of all of the Lenders, amend Section 8.2, this
Section 8.3 or Section 11.2; provided, that the foregoing limitation in respect
of Section 11.2 shall not prohibit each Lender directly affected thereby from
consenting to the extension of the final maturity date of its Loans or expiry
date of its Facility LCs beyond the Facility Termination Date as contemplated by
Section 8.3(a) above; or

(h) without the consent of all of the Lenders, release any guarantor of any
Advance or, except as provided in the Collateral Documents, release all or
substantially all of any Collateral.

 

85



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of each LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent specifically set forth in such writing. All remedies in the Loan
Documents or afforded by law shall be cumulative and shall be available to the
Administrative Agent, the LC Issuers and the Lenders until the Obligations have
been paid in full (other than inchoate indemnity obligations and LC Obligations,
Rate Management Obligations or obligations related to Cash Management Services
Agreements for which any exposure is either cash collateralized or otherwise
addressed to the reasonable satisfaction of the Administrative Agent and the
Initial Lenders).

ARTICLE IX.

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower and on behalf of itself and the Subsidiaries in this Agreement shall
survive the making of the Credit Extensions herein contemplated.

9.2. Governmental Regulation. Anything in this Agreement to the contrary
notwithstanding, neither any LC Issuer nor any Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the U.S. Bank Fee
Letter.

 

86



--------------------------------------------------------------------------------

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint, and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and the Arranger upon
demand for all reasonable and documented out-of-pocket expenses paid or incurred
by the Administrative Agent or the Arranger, including, without limitation,
filing and recording costs and fees, costs of any environmental review
(including the costs of internal review of a third party environmental review),
charges and disbursements of one primary firm of outside counsel to the
Administrative Agent and the Arranger, and/or following the occurrence of an
Event of Default the allocated costs of in-house counsel incurred from time to
time, in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification and administration of the Loan Documents and any
commitment letters relating thereto (including without limitation expenses of
the “DebtX” database and if applicable CUSIP registration expenses). The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuers and the Lenders for any reasonable and documented costs, internal
charges and out-of-pocket expenses, including charges and disbursements of
outside counsel to the Administrative Agent, the Arranger, the LC Issuers and
the Lenders and/or the allocated costs of in-house counsel incurred from time to
time, paid or incurred by the Administrative Agent, the Arranger, any LC Issuer
or any Lender in connection with the collection and enforcement of the Loan
Documents. Expenses being reimbursed by the Borrower under this Section include,
without limitation, reasonable costs and expenses incurred in connection with
the Reports described in the following sentence; provided, however, that the
Borrower shall be required to reimburse reasonable and documented costs and
expenses incurred in connection with Reports generated only once in a calendar
year unless there is a continuing Event of Default, in which case the Borrower
shall reimburse costs and expenses for Reports generated during such time. The
Borrower acknowledges that from time to time U.S. Bank may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrower’s assets for internal use by U.S. Bank from information furnished
to it by or on behalf of the Borrower, after U.S. Bank has exercised its rights
of inspection pursuant to this Agreement.

 

87



--------------------------------------------------------------------------------

(b) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Lender, their
respective affiliates and each of their directors, officers, employees, agents
and advisors (each, an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation, preparation therefor, and settlement thereof whether
or not the Administrative Agent, the Arranger, any LC Issuer, any Lender or any
affiliate is a party thereto) that any such Indemnitee may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from (1) the gross negligence or willful
misconduct of the applicable Indemnitee or (2) a material breach in bad faith by
such Indemnitee of its express obligations hereunder. If it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied due to inaccurate reporting on financial statements or a compliance
certificate, then the proper margin shall be applied retroactively and the
Borrower shall promptly pay to the Administrative Agent, for the ratable benefit
of the Lenders, an amount equal to the difference between the amount of interest
and fees that would have accrued using the proper margin and the amount actually
paid; provided, however, if the Applicable Margin would have resulted in higher
pricing for one or more periods and lower pricing for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any similar reason), then the amount payable by the Borrower shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all such periods. The obligations of the Borrower under Section 9.6(a) and
(b) shall survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4. If at any time
any change in GAAP would affect in any material respect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower,
the Administrative Agent or the Required Lenders so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and the Borrower shall provide
to the Administrative Agent and the Lenders reconciliation statements showing
the difference in such calculation, together with the delivery of monthly,
quarterly and annual financial statements required hereunder.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be

 

88



--------------------------------------------------------------------------------

inoperative, unenforceable or invalid without affecting the remaining provisions
in that jurisdiction or the operation, enforceability or validity of that
provision in any other jurisdiction, and to this end the provisions of all Loan
Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, any LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that the Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information that it receives from the Borrower and the
Subsidiaries in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates and, in each case, their respective
employees, directors, and officers, (ii) to its legal counsel, accountants, and
other professional advisors, (iii) to regulatory officials, (iv) to any Person
as requested pursuant to or as required by law, regulation or legal process,
(v) to any Person in connection with any legal proceeding to which it is a
party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties have been notified of the confidential
nature of such information, and (vii) to a Transferee to the extent permitted by
Section 12.4. Without limiting Section 9.4, the Borrower agrees that the terms
of this Section shall set forth the entire agreement between the Borrower and
the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section shall supersede any
and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

 

89



--------------------------------------------------------------------------------

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
U.S. Bank and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.14. PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the Patriot Act:

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Borrower and each Subsidiary that pursuant to the requirements of
the Patriot Act, such Lender is required to obtain, verify and record
information that identifies the Borrower or Subsidiary, which information
includes the name and address of such Person and other information that will
allow such Lender to identify such Person in accordance with the Patriot Act.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. Each Lender hereby appoints U.S. Bank
as its contractual representative (herein referred to as the “Administrative
Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Administrative Agent agrees to act
as such contractual representative upon the express conditions in this
Article X. Notwithstanding the use of the defined term “Administrative Agent,”
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Administrative Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders and no obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, any
Subsidiary, or any Lender for any action taken or omitted to be taken hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a

 

90



--------------------------------------------------------------------------------

final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of the Administrative
Agent or any its directors, officers, agents or employees, as the case may be.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless the Required Lenders request in
writing that it take such action. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it is first indemnified to its satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
employees, agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document it believes to be genuine and correct and to have been signed or sent
by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with each document or other matter required

 

91



--------------------------------------------------------------------------------

thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent has received notice from such Lender
prior to the applicable date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination),
determined without excluding the Defaulting Lenders, (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(h) shall,
notwithstanding the provisions of this Section, be paid by the relevant Lender
in accordance with the provisions thereof. The obligations of the Lenders under
this Section shall survive payment of the Obligations and termination of this
Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall have
no duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any of the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise requires, include
the Administrative Agent in its individual capacity. The Administrative Agent
and its

 

92



--------------------------------------------------------------------------------

Affiliates may accept deposits from, lend money to and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any of the
Borrower or any of the Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger, or any other Lender and based on
the financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under this Agreement and
the other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or the Arranger hereunder, neither the Administrative Agent
nor the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or the Arranger (whether or not
in its capacity as Administrative Agent or the Arranger) or any of its
Affiliates.

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated hereby
and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent is so appointed by
the Required Lenders within thirty days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender appoint any of its Affiliates that is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned or been
removed and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the

 

93



--------------------------------------------------------------------------------

applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation of the Administrative Agent, the resigning Administrative Agent
shall be discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Administrative Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Administrative Agent hereunder and under
the other Loan Documents.

10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arranger pursuant to
the U.S. Bank Fee Letter, or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) that performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Execution of Collateral Documents. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on its
behalf the Collateral Documents, all related financing statements and any
financing statements, agreements, documents or instruments that are necessary or
appropriate to effect the purposes of the Collateral Documents.

10.16. Collateral and Guarantor Releases. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which shall be permitted by the
terms hereof or of any other Loan Document (including, without limitation, in
connection with any asset sale permitted hereunder or in connection with any
release of a Guarantor made in accordance with the Loan Documents) or which
shall otherwise have been approved by the Required Lenders (or, if required by
the terms of Section 8.3, all of the Lenders) in writing. In addition, the
Lenders authorize the Administrative Agent to release any Guarantor from its
obligations under the Loan Documents if such Person is no longer required to be
a Guarantor hereunder or if such Person is sold, transferred or assigned in
accordance with and to the extent permitted by the terms of this Agreement. Upon
the request of the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Loan Documents pursuant to
the foregoing. In each case as specified hereto, the Administrative Agent (and
each Lender hereby authorizes the

 

94



--------------------------------------------------------------------------------

Administrative Agent to), at the Borrower’s expense, execute and deliver to
Borrower or applicable Guarantor such documents as Borrower or such Guarantor
may reasonably request to evidence the release of such item of Collateral from
the security interest granted under the Loan Documents or to subordinate its
interest therein, or to release a Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1. Setoff. The Borrower hereby grants each Lender a security interest in all
deposits, credits and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available) other than
Excluded Payroll Accounts of the Borrower with such Lender or any Affiliate of
such Lender (the “Deposits”). In addition to, and without limitation of, any
rights of the Lenders under applicable law, if the Borrower becomes insolvent,
however evidenced or defined, or any Event of Default occurs, the Borrower
authorizes each Lender to offset and apply all such Deposits toward the payment
of the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, are then due and regardless of the existence or adequacy of any
collateral, guaranty or any other security, right or remedy available to any
Lender.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts that might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts that
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to their respective Pro Rata Shares of the Aggregate
Outstanding Credit Exposure. In case any such payment is disturbed by legal
process, or otherwise, the Lenders agree to make appropriate further
adjustments.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3.3. The parties to this Agreement acknowledge that clause (ii) of
this Section relates only to absolute assignments and this Section does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any

 

95



--------------------------------------------------------------------------------

Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender that is a Fund, any pledge
or assignment of all or any portion of its rights under this Agreement and any
Note to its trustee in support of its obligations to its trustee; provided,
however, that no such pledge or assignment creating a security interest shall
release the transferor Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of Section 12.3. The
Administrative Agent may treat the Person that made any Loan or that holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3; provided, however, that the Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person that made any Loan or that holds any Note to direct payments relating to
such Loan or Note to another Person. Any assignee of the rights to any Loan or
any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person that at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof) shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Credit Exposure or Commitment in which
such Participant has an interest that would require consent of all of the
Lenders pursuant to the terms of Section 8.3 or of any other Loan Document.

12.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the

 

96



--------------------------------------------------------------------------------

right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.

12.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit B or in such other form reasonably acceptable to the Administrative
Agent as agreed to by the parties thereto. Each assignment to a Purchaser that
is not a Lender, an Affiliate of a Lender or an Approved Fund shall either be in
an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
Outstanding Credit Exposure (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.

12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender

 

97



--------------------------------------------------------------------------------

or an Approved Fund, provided that the consent of the Borrower shall not be
required for an assignment to any Person if an Event of Default has occurred and
is continuing; provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof. The consent of the Administrative Agent shall be
required prior to an assignment becoming effective. The consent of each of the
LC Issuers and the Swing Line Lender shall be required prior to an assignment of
a Revolving Commitment becoming effective. Any consent required under this
Section 12.3.2 other than with respect to the LC Issuers or the Swing Line
Lender shall not be unreasonably withheld or delayed.

12.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless the Administrative Agent waives such fee),
such assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents that survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

12.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America a copy of each assignment agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, the Commitments
of and principal amounts of the Loans owing to each Lender, and participations
of each Lender in Facility LCs, pursuant

 

98



--------------------------------------------------------------------------------

to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant, Purchaser, other Person acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee that is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(g).

ARTICLE XIII.

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, at its address or telecopier number set forth on its
signature page hereof;

(ii) if to the Administrative Agent, at its address or telecopier number set
forth on its signature page hereof;

(iii) if to a LC Issuer, at its address or telecopier number set forth on its
signature page hereof; and

(iv) if to a Lender, at its address or telecopier number set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (or, if not given
during normal business hours for the recipient, at the opening of business on
the next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below shall be effective
as provided in said paragraph (b).

 

99



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any LC Issuer pursuant to Article II if such Lender or such LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in their respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;

ELECTRONIC RECORDS

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature

 

100



--------------------------------------------------------------------------------

or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.

14.3. Electronic Records. The Borrower hereby acknowledges the receipt of a copy
of this Agreement and all other Loan Documents. The Administrative Agent and
each Lender may, on behalf of the Borrower, create a microfilm or optical disk
or other electronic image of this Agreement and any or all of the Loan
Documents. The Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Administrative Agent’s and each
Lender’s normal business practices, with the electronic image deemed to be an
original and of the same legal effect, validity and enforceability as the paper
originals. The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.

ARTICLE XV.

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF (OTHER THAN THE PROVISIONS OF SECTIONS 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. THE BORROWER AND ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER OR TO ENFORCE RIGHTS AND REMEDIES IN
RESPECT OF COLLATERAL IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANYLC ISSUER OR ANY
LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
MINNEAPOLIS, MINNESOTA.

 

101



--------------------------------------------------------------------------------

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

      BORROWER:       HAWKINS, INC.       By:  

/s/ Kathleen P. Pepski

      Name:   Kathleen Pepski Address for Borrower:     Title:   Chief Financial
Officer Hawkins, Inc.       2381 Rosegate       Roseville, MN 55113      
Attention:   Kathleen Pepski       Telephone:   612-331-6910       Fax:  
612-225-6705       With Copies to:       Faegre Baker Daniels LLP       90 South
Seventh Street       Minneapolis, MN 55402       Attention:   Nicole Leimer    
  Telephone:   (612) 766-7000       Fax:   (612) 766-1600      

 

[Signature Page 1 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as an LC Issuer and as

Administrative Agent

By:  

/s/ Bryan Carow

Name:   Bryan Carow Title:   Vice President

 

Address for Administrative Agent: 800 Nicollet Mall BC-MN-H03O Minneapolis, MN
55402 Attention:   Bryan Carow Telephone:   (612) 303-4583 Fax:   (612) 303-2251
With a copy to: Dorsey & Whitney, LLP 50 South Sixth Street, Suite 1500
Minneapolis, MN 55419 Attention:   L. Joseph Genereux Telephone:  
(612) 349-2888 Fax:   (612) 340-2868

 

[Signature Page 2 to Credit Agreement]



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as a Lender and an LC Issuer By:  

/s/ Nicolas L. Schweim

Name:   Nicolas L. Schweim Title:   Authorized Officer

 

Address for JP Morgan Chase Bank, N.A.: 650 3rd Ave. South Suite 1450
Minneapolis, MN 55402 Attention:   Nicolas Schweim Telephone:   (612) 486-5396
Fax:   (612) 333-9194 With a copy to: 111 East Wisconsin Avenue Floor 15
Milwaukee, WI 53202 Attention:   Credit Executive Fax:   (414) 977-6702

 

[Signature Page 3 to Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS  

Eurocurrency Rate

     1.125 %      1.25 %      1.50 % 

Base Rate

     0.125 %      0.25 %      0.50 % 

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS  

Commitment Fee

     0.25 %      0.25 %      0.30 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the Fiscal Quarter
referred to in the most recent Financials, the Total Cash Flow Leverage Ratio as
of the last day of any Fiscal Quarter for the four consecutive Fiscal Quarters
ending on that date is less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financials, (i) the Borrower has not
qualified for Level I Status and (ii) the Total Cash Flow Leverage Ratio for the
four consecutive Fiscal Quarters ending on that date is less than 2.00 to 1.00.

“Level III Status” exists at any date if the Borrower has not qualified for
Level I Status or Level II Status.

“Status” means either Level I Status, Level II Status or Level III Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Compliance Certificate based on the related Financials. Adjustments,
if any, to the Applicable Margin or Applicable Fee Rate shall be effective from
and after the fifth day after such Compliance Certificate is delivered until the
fifth day immediately following the next such date on which any subsequent
Compliance Certificate is delivered. If the Borrower fails to deliver the
Compliance Certificate based on the related Financials to the Administrative
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five (5) days after such
Compliance Certificate based on the related Financials are so delivered.